Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 1 of 182 Page ID
                                  #:1697
     Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 2 of 182 Page ID
                                       #:1698


 1 William F. Alderman (CA Bar 47381)          Mark Mermelstein (CA Bar 208005)
   walderman@orrick.com                        mmermelstein@orrick.com
 2 Jake Routhier (CA Bar 324452)               ORRICK, HERRINGTON &
   jrouthier@orrick.com                        SUTCLIFFE LLP
 3 ORRICK, HERRINGTON &                        777 South Figueroa Street
 4 SUTCLIFFE    LLP
   405 Howard Street
                                               Suite 3200
                                               Los Angeles, CA 90017
 5 San Francisco, CA 94105                     Tel: (213) 629-2020
   Tel: (415) 773-5700                         Fax: (213) 612-2499
 6 Fax: (415) 773-5759
                                               Leigh Coutoumanos**
 7 Michael W. Johnson**                        lcoutoumanos@willkie.com
   mjohnson1@willkie.com                       WILLKIE FARR &
 8 Dania Bardavid**                            GALLAGHER LLP
   dbardavid@willkie.com                       1875 K Street NW, Suite 100
 9 Jessica Blanton**                           Washington, DC 20006
   jblanton@willkie.com                        Tel: (202) 303-1000
10 Joseph Bretschneider**                      Fax: (202) 303-2000
11 jbretschneider@willkie.com
   WILLKIE FARR &                              Shalini Goel Agarwal
12 GALLAGHER LLP                               (CA Bar 254540)
   787 Seventh Avenue                          shalini.agarwal@splcenter.org
13 New York, NY 10019                          SOUTHERN POVERTY LAW
   Tel: (212) 728-8000                         CENTER
14 Fax: (212) 728-8111                         106 East College Avenue
                                               Suite 1010
15 Maia Fleischman*                            Tallahassee, FL 32301
   maia.fleischman@splcenter.org               Tel: (850) 521-3024
16 SOUTHERN POVERTY LAW                        Fax: (850) 521-3001
17 CENTER
   2 South Biscayne Boulevard                  Maria del Pilar Gonzalez Morales
18 Suite 3750                                  (CA Bar 308550)
   Miami, FL 33131                             pgonzalez@creeclaw.org
19 Tel: (786) 347-2056                         CIVIL RIGHTS EDUCATION
   Fax: (786) 237-2949                         AND ENFORCEMENT CENTER
20                                             1825 N. Vermont Avenue, #27916
   Christina Brandt-Young*                     Los Angeles, CA 90027
21 cbrandt-young@dralegal.org                  Tel: (805) 813-8896
   DISABILITY RIGHTS                           Fax: (303) 872-9072
22 ADVOCATES
   655 Third Avenue, 14th Floor
23 New York, NY 10017
24 Tel: (212) 644-8644
   Fax: (212) 644-8636
25
26 Attorneys for Plaintiffs (continued from previous page)
   *Admitted Pro Hac Vice
27 **Pro Hac Vice Application Forthcoming
28
     Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 3 of 182 Page ID
                                       #:1699


 1 I, Elizabeth Jordan, declare as follows:
 2       1. I am an attorney duly licensed to practice law in the States of Louisiana and
 3          New York and am appearing Pro Hac Vice in this case. I am counsel of
 4          record for Plaintiffs in the above-captioned case. This declaration is based
 5          upon my personal knowledge. If called to testify, I would testify

 6          competently to the facts described in this declaration.
         2. I submit this declaration in support of Plaintiffs’ Reply Brief in Support of
 7
            Emergency Motion for Preliminary Injunction.
 8
 9     EXHIBITS IN SUPPORT OF PLAINTIFFS’ REPLY BRIEF IN SUPPORT
10         OF EMERGENCY MOTION FOR PRELIMINARY INJUNCTION
11
12       1. Attached as Exhibit A is a true and correct copy of Department of

13          Homeland Security Office of the Inspector General, U.S. Immigration and
            Customs Enforcement’s Alternatives to Detention (Revised) (Feb. 4, 2015),
14
            available at https://www.oig.dhs.gov/assets/Mgmt/2015/OIG_15-
15
            22_Feb15.pdf (last visited Apr. 8, 2020).
16
         2. Attached as Exhibit B is a true and correct copy of National Immigrant
17
            Justice Center, ICE Released Its Most Comprehensive Immigration Data
18
            Yet. It’s Alarming. (Mar. 13, 2018), available at
19
            https://immigrantjustice.org/staff/blog/ice-released-its-most-comprehensive-
20
            immigration-detention-data-yet (last visited Apr. 8, 2020).
21       3. Attached as Exhibit C is a true and correct copy of American Immigration
22          Council, Fact Sheet, Immigrants and Families Appear in Court (July 30,
23          2019), available at
24          https://www.americanimmigrationcouncil.org/research/immigrants-and-
25          families-appear-court (last visited Apr. 8, 2020).
26       4. Attached as Exhibit D is a true and correct copy of Memorandum from
27          Attorney Gen. William Barr to Director of Bureau of Prisons, (April 3,
28          2020) available at https://www.justice.gov/file/1266661/download (last
                                                3
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 4 of 182 Page ID
                                  #:1700
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 5 of 182 Page ID
                                  #:1701




                    (.+,%,-"$
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 6 of 182 Page ID
                                  #:1702




          U.S. Immigration and
          Customs Enforcement's
          Alternatives to Detention
          (Revised)




                                                              February 4, 2015
                                                                    OIG-15-22
    Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 7 of 182 Page ID
                                      #:1703

                                            HIGHLIGHTS
                U.S. Immigration and Customs Enforcement’s
                       Alternatives To Detention

February 4, 2015
                                          What We Found
Why We Did This
ICE’s Intensive                           According to U.S. Immigration and Customs Enforcement
Supervision Appearance                    (ICE), the Intensive Supervision Appearance Program is
Program offers                            effective because, using its performance metrics, few program
alternatives to detention.                participants abscond. However, ICE has changed how it uses
We reviewed whether:                      the program and no longer supervises some participants
(1) the rate at which                     throughout their immigration proceedings. As a result, ICE
individuals in the                        cannot definitively determine whether the Intensive
Intensive Supervision                     Supervision Appearance Program has reduced the rate at
Appearance Program                        which aliens, who were once in the program but who are no
have absconded or                         longer participating, have absconded or been arrested for
committed criminal acts                   criminal acts. ICE should adjust its performance metrics to
has been reduced since                    reflect changes in its criteria for program participation.
2009; (2) ICE can
improve the effectiveness                 ICE instructed field offices to consider redetaining
of its alternatives to                    noncompliant Intensive Supervision Appearance Program
detention program, either                 participants, but most field offices do not have sufficient
by revising or expanding                  funding for detention bed space to accommodate all
its Intensive Supervision                 noncompliant participants. ICE could improve the
Appearance Program                        effectiveness of the program by allocating some Intensive
contract, or through                      Supervision Appearance Program contract funds to redetain
other cost-effective                      noncompliant participants.
means; and (3) ICE’s
Risk Classification                       ICE developed a Risk Classification Assessment to assist its
Assessment is effective.                  release and custody classification decisions. However, the
                                          tool is time consuming, resource intensive, and not effective
What We Recommend                         in determining which aliens to release or under what
We made five                              conditions.
recommendations to
improve ICE’s
management of the
Intensive Supervision                     Agency Response
Appearance Program and
the Risk Classification                   ICE concurred with all five recommendations.
Assessment.
For Further Information:
Contact our Office of Public Affairs at
(202) 254-4100, or email us at
DHS-OIG.OfficePublicAffairs@oig.dhs.gov


                www.dhs.oig.gov                                                        OIG-15-22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 8 of 182 Page ID
                                  #:1704
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 9 of 182 Page ID
                                  #:1705


                         OFFICE OF INSPECTOR GENERAL
                            Department of Homeland Security


    with oversight and appropriation responsibility over the Department of
    Homeland Security. We will post the report on our website.

    Please call me with any questions, or your staff may contact
    Anne Richards, Assistant Inspector General for Inspections, at
    (202) 254-4100.




                                        2
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 10 of 182 Page ID
                                   #:1706



                      Errata page for OIG-15-22
             U.S. Immigration and Customs Enforcement’s
                      Alternatives to Detention

  Change made to Recommendation 5, page 13, (see below):
  We revised the recommendation for clarity:

  OIG Draft Language:

  Recommendation 5. We recommend that ICE Executive Associate Director for
  the Office of Enforcement and Removal Operations: Revise the Risk
  Classification Assessment special vulnerabilities module to ensure that ICE
  conducts medical evaluations in accordance with the ICE Performance Based
  National Detention Standard on medical care.

  OIG Final Report Language:

  Recommendation 5. We recommend that ICE Executive Associate Director for
  the Office of Enforcement and Removal Operations: Revise the Risk
  Classification Assessment special vulnerabilities module to ensure that when
  ICE conducts the Risk Classification Assessment at a detention facility,
  medical staff or trained ERO officers ask detainees relevant medical questions
  in a setting that provides privacy.
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 11 of 182 Page ID
                                      #:1707
                         OFFICE OF INSPECTOR GENERAL
                          Department of Homeland Security

  Table of Contents

  Results of Inspection..............................................................................2

  Background ...........................................................................................3

          Intensive Supervision Appearance Program Performance Metrics
          Need Revision ...............................................................................6

          Risk Classification Assessment is Ineffective to Determine Release
          Decisions.................................................................................... 11


  Appendixes

          Appendix      A:
                      Transmittal to Action Official .................................. 16
          Appendix      B:
                      Scope and Methodology .......................................... 18
          Appendix      C:
                      ICE Comments to the Draft Report.......................... 19
          Appendix      D:
                      Risk Classification Assessment Checklist ................ 22
          Appendix      E:
                      ISAP II Termination Rates ....................................... 23
          Appendix      F:
                      Risk Classification Assessment Overrides ............... 25
          Appendix      G:
                      Medical Screening and Special Vulnerabilities
                      Checklists............................................................... 26
          Appendix H: Major Contributors to This Report .......................... 31
          Appendix I: Report Distribution ................................................. 32


  Abbreviations

          ATD              Alternatives to Detention
          DHS              Department of Homeland Security
          ENFORCE          Enforcement Case Tracking System
          ERO              Enforcement and Removal Operations
          FY               fiscal year
          GPS              Global Positioning System
          ICE              U.S. Immigration and Customs Enforcement
          INA              Immigration and Nationality Act
          ISAP             Intensive Supervision Appearance Program
          OIG              Office of Inspector General
          RCA              Risk Classification Assessment

   www.dhs.oig.gov                                       1                                          OIG-15-22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 12 of 182 Page ID
                                   #:1708

                          OFFICE OF INSPECTOR GENERAL
                           Department of Homeland Security

  Results of Inspection
  The Immigration and Nationality Act, as amended, grants U.S. Immigration and
  Customs Enforcement (ICE) administrative authority to detain aliens during
  the process of removing them from the United States. ICE’s Intensive
  Supervision Appearance Program offers alternatives to detention. Under the
  program, ICE supervises aliens it has released from detention, and monitors
  them electronically. As a condition of release, ICE requires aliens to appear in
  immigration court for removal proceedings and comply with removal orders
  from the United States.

  We reviewed whether: (1) the rate at which individuals in the Intensive
  Supervision Appearance Program have absconded or committed criminal acts
  has been reduced since 2009; (2) ICE can improve the effectiveness of its
  alternatives to detention program, either by revising or expanding its Intensive
  Supervision Appearance Program contract, or through other cost-effective
  means; and (3) ICE’s Risk Classification Assessment is effective.

  According to ICE, the Intensive Supervision Appearance Program is effective
  because, using its performance metrics, few program participants abscond.
  However, ICE has changed how it uses the program and no longer supervises
  some participants throughout their immigration proceedings. As a result, ICE
  cannot definitively determine whether the Intensive Supervision Appearance
  Program has reduced the rate at which aliens, who were once in the program
  but who are no longer participating, have absconded or been arrested for
  criminal acts. ICE should adjust its performance metrics to reflect changes in
  its criteria for program participation.

  ICE instructed field offices to consider redetaining noncompliant Intensive
  Supervision Appearance Program participants, but most field offices do not
  have sufficient funding for detention bed space to accommodate all
  noncompliant participants. ICE could improve the effectiveness of the program
  by allocating some Intensive Supervision Appearance Program contract funds
  to redetain noncompliant participants.

  ICE developed a Risk Classification Assessment to assist its release and custody
  classification decisions. However, the tool is time consuming, resource intensive,
  and not effective in determining which aliens to release or under what conditions.

  We made five recommendations to improve ICE’s management of the Intensive
  Supervision Appearance Program and the Risk Classification Assessment.




  www.dhs.oig.gov                         2                                        OIG-15-22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 13 of 182 Page ID
                                   #:1709

                               OFFICE OF INSPECTOR GENERAL
                                Department of Homeland Security

  Background
  The Immigration and Nationality Act, as amended (INA), grants ICE
  administrative authority to detain aliens during the process of removing them
  from the United States. ICE’s Office of Enforcement and Removal Operations
  (ERO) manages and oversees Federal immigration detention. ERO detains
  aliens to ensure they appear in court for immigration hearings and comply with
  removal orders that immigration courts may issue.

  ERO tracks more than 1.8 million aliens in immigration removal proceedings,
  but ICE’s budget only funds 34,000 detention beds. Because ERO cannot
  detain all aliens who are waiting to appear in immigration courts or waiting for
  removal, it prioritizes detention bed space for: (1) aliens it is required to detain
  under the INA; (2) those who pose a risk to public safety if released; and (3)
  those at risk of absconding. However, ERO may not detain all aliens who fall in
  these three categories. For example, ERO cannot indefinitely detain most aliens
  who have a final removal order, but are not removable from the United States.1
  ERO may also not be able to detain all aliens who are at risk of absconding.

  In 2003, to provide additional options for supervised release, Congress
  appropriated funds to pilot a 5-year Intensive Supervision Appearance Program
  (ISAP). Called ISAP I, the program operated in ten cities; it ran from 2004 to
  2009. In June 2008, Congress appropriated approximately $62 million to fund
  the first year of a program called ISAP II, which was designed to expand the
  original program nationwide. For fiscal year (FY) 2014, Congress appropriated
  approximately $90 million for the program; ERO plans to renew the program
  contract for ISAP III in November 2014. Our report focuses on ISAP II.

  ERO uses ISAP II in conjunction with the less restrictive release conditions
  associated with payment of a bond, or having to report periodically to an ERO
  field office. Under ISAP II, ERO, through a contractor, provides a supervised
  alternative to detention using technology and case management. The intent of
  this supervised release is to increase compliance with release conditions,
  appearances in immigration court for removal hearings, and final removal
  orders that immigration courts may issue.




  1 Certain countries refuse to issue travel documents to their nationals who are under final
  removal orders or countries delay the removal process. Since 2001, the U.S. Supreme Court
  has determined that ICE generally should not detain aliens with a final removal order for longer
  than 6 months if there is no significant likelihood of removal in the reasonably foreseeable
  future. Even if there is no significant likelihood of removal within the reasonably foreseeable
  future, however, DHS regulations permit the continued detention of certain classes of
  removable aliens on account of special circumstances, such as national security or public
  safety reasons. See 8 C.F.R. § 241.14(f). Decisions include Zadvydas v. Davis, 533 U.S. 678,
  701 (2001) and Clark v. Martinez, 543 U.S. 371, 386 (2005).
  www.dhs.oig.gov                                   3                                             OIG-15-22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 14 of 182 Page ID
                                   #:1710

                             OFFICE OF INSPECTOR GENERAL
                              Department of Homeland Security
  ISAP II currently has two supervision options, Technology-Only and Full-
  Service. As of February 2014, there were 10,833 active Technology-Only
  program participants and 11,368 active Full-Service participants. ERO’s
  contractor provides electronic monitoring services for both programs, either
  through use of an ankle bracelet that enables Global Positioning System (GPS)
  monitoring or voice recognition software for telephonic reporting. Contractor
  charges for supervision vary by type of monitoring. The full cost of Technology-
  Only supervision is difficult to estimate because ERO does not track the cost of
  using its personnel to manage cases, but the contractor charges $0.17 a day
  per participant for telephonic monitoring and $4.41 for GPS monitoring. For
  Full-Service supervision, the contractor provides case management, as well as
  electronic monitoring, and charges an average of $8.37 a day per participant.

  Contractor-provided case management includes:

         encouraging participants to comply with immigration proceedings,
          obtain travel documents, and plan for return to their country of origin;
         providing information on transportation, medical care, religious services,
          legal resources, and other community resources;
         scheduling unannounced visits to the participant’s work and/or living
          address;
         scheduling participant visits to the contractor’s office; and
         reporting any instances of program noncompliance to ERO, such as
          tampering with or removing a GPS ankle bracelet or missing a visit.

  When ISAP II expanded to a nationwide program in 2009, ERO identified three
  high priority categories of aliens to enroll:

      (1) aliens with final removal orders who are not removable from the United
          States and cannot be legally held in custody more than 6 months, but
          who are a danger to the community;
      (2) aliens in removal proceedings, not issued final removal orders, who are
          at high risk of absconding; and
      (3) aliens with final removal orders, previously released under supervision,
          who violate the terms of supervision by committing crimes or otherwise
          fail to comply with release conditions.

  Risk Classification Assessment

  ICE implemented the Risk Classification Assessment (RCA) in January 2013, in
  response to a 2009 immigration detention review.2 The RCA is a module in
  ICE’s Enforcement Case Tracking System (ENFORCE), which ERO uses to



  2Dr. Dora Schriro, Immigration Detention Overview and Recommendations, ICE,
  October 6, 2009.
  www.dhs.oig.gov                               4                                    OIG-15-22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 15 of 182 Page ID
                                   #:1711

                          OFFICE OF INSPECTOR GENERAL
                           Department of Homeland Security
  track detention, removal, and release operations. When ERO first detains an
  alien, ERO uses the RCA to generate standardized recommendations for:

     (1) detention or release;
     (2) custody classification level for detained aliens;
     (3) immigration bond amount, if applicable; and
     (4) community supervision level (including ISAP II) for released aliens.

  ICE expects ERO officers to complete the RCA at intake or within 5 days of
  detention, unless detention is mandatory. Appendix D shows the RCA
  information ERO collects for each alien.




  www.dhs.oig.gov                         5                                     OIG-15-22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 16 of 182 Page ID
                                   #:1712

                              OFFICE OF INSPECTOR GENERAL
                               Department of Homeland Security

  Intensive Supervision Appearance Program
  Performance Metrics Need Revision
  According to ERO, ISAP II is effective because, using its performance metrics,
  few program participants abscond. However, ERO has not adjusted its
  performance metrics to account for changes in the criteria for ISAP II
  participation. In 2011, ERO began removing some participants from the
  program and reducing GPS monitoring for others when their immigration
  proceedings were delayed. As a result, ERO cannot definitively determine
  whether ISAP II has reduced the rate at which aliens, who were once in the
  program but who are no longer participating, have absconded or been arrested
  for criminal acts. In addition, some program participants willfully violate the
  terms of ISAP II supervision, but ERO currently does not have sufficient
  resources to redetain these aliens.

  Intensive Supervision Appearance Program

  When ERO expanded ISAP II nationwide in 2009, it developed performance
  metrics to verify the effectiveness of the program. At that time, ERO was
  enrolling aliens in the program who were at high risk of committing criminal
  acts, absconding, or violating the terms of their release, such as reporting
  requirements. ERO intended for these aliens to continue participating in ISAP
  II and remain under supervision until their immigration cases were completed,
  either because they were removed from the United States or granted an
  immigration benefit, such as asylum. Thus, to determine whether ISAP II would
  reduce the rate of those who absconded or were arrested for criminal acts, ERO
  only measured the rate for those participating in the program.

  For contract years 2010 through 2012, ERO reported that the rates at which
  ISAP II participants absconded and were arrested for criminal acts declined
  each year. Figure 1 and appendix E show these numbers as percentages of the
  total number of aliens whose ISAP II participation ended during the contract
  year.

  Figure 1: Number of ISAP II Participants Who Absconded or Were Arrested
                       Contract Year
                                                              2010        2011      2012
                  [November to November]
   Total number of participants whose participation in
   ISAP II ended during the contract year                         8,591    12,268    17,524
                                                                    927       982       851
   Number of participants who absconded                       (10.79%)    (8.00%)   (4.86%)
   Number of participants arrested by other law                     576       729       705
   enforcement agency                                           (6.70%)   (5.94%)   (4.02%)
  Source: ISAP II annual reports from contract years 2010 through 2012.




  www.dhs.oig.gov                               6                                          OIG-15-22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 17 of 182 Page ID
                                   #:1713

                                      OFFICE OF INSPECTOR GENERAL
                                       Department of Homeland Security
  In 2011, ERO changed the criteria for participation in ISAP II for aliens whose
  immigration proceedings were delayed, when ERO had no control over the
  delays. Specifically, ERO changed participation criteria for:

       Non-removable aliens: ERO headquarters instructed field offices to
        terminate ISAP II participation for aliens in the program who could not be
        removed from the United States and not enroll additional nonremovable
        aliens in the program. For example, ERO terminated the participation of
        Cuban criminals who could not be repatriated because Cuba would not
        accept them. According to ERO, it could release most of these aliens from
        detention using an immigration bond or another monitoring method, such
        as having them report to an ERO field office.

       Aliens at risk of absconding: ERO headquarters instructed field offices to
        limit GPS monitoring for aliens who did not yet have a removal order, but
        were waiting to appear in immigration court, and were generally compliant
        with the terms of ISAP II supervision. According to ERO, because some
        immigration cases can take years to complete, it was not always feasible to
        continue GPS monitoring for aliens waiting to appear in immigration court.
        ERO also reasoned that those who had been complying with program terms
        and had a set court date would be less likely to abscond months before the
        court date. ERO headquarters recommended using another monitoring
        method during this period, such as having participants report
        telephonically.

  As a result of these changes in criteria, as shown in figure 2, and in more detail
  in appendix E, ERO terminated the participation of more than half of its
  compliant ISAP II participants before their immigration cases were completed
  through removal from the United States or granting of an immigration benefit.

  Figure 2: Reasons for ISAP II Participation Termination
      80%
      70%
      60%
      50%
      40%
                                                                                          2010
      30%
      20%                                                                                 2011
      10%                                                                                 2012
       0%
            Immigration Case    Criminal Arrest   Abscond   ISAP Program   Other Reason
               Completed                                      Violation
               (Removed /
             Granted Benefit)

  Source: ISAP II annual reports from contract years 2010 through 2012.




  www.dhs.oig.gov                                       7                                        OIG-15-22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 18 of 182 Page ID
                                   #:1714

                             OFFICE OF INSPECTOR GENERAL
                              Department of Homeland Security
  Although ERO reasoned these changes in participation would increase ISAP II’s
  effectiveness, the office did not define effectiveness. Nor did ERO update its
  performance metrics to account for former ISAP II program participants who
  had absconded or were arrested for criminal acts after their participation
  ended. Although ERO ended participation in ISAP II for many aliens before
  their immigration cases were completed, the office continued to measure
  whether aliens absconded or were arrested for criminal acts only while actually
  participating in ISAP II.

  As a result, ERO cannot accurately determine whether transitory participation
  in ISAP II reduces the rate at which aliens, who were once in the program, later
  abscond or are arrested for criminal acts. To better evaluate the program’s
  effectiveness, ERO should develop and implement performance metrics to
  determine whether transitory participation in ISAP II contributes over time to
  reducing the rate at which aliens abscond or are arrested for criminal acts.

  Program Violators

  ERO does not have sufficient resources to redetain participants who willfully
  violate ISAP II’s terms of supervision, such as those who tamper with GPS
  monitors or miss appointments. Beginning in 2012, ERO instructed field offices
  to consider redetaining noncompliant participants, but most field offices do not
  have sufficient funding for the number of beds needed to accommodate
  program violators.3 ERO officers said that dedicating funding for approximately
  150 to 200 detention beds nationally, to redetain program violators as
  necessary, would discourage willful noncompliance. Currently, ERO uses most
  ISAP II contract funds for electronic monitoring and supervision. ERO could
  improve ISAP II’s effectiveness by allocating some ISAP II contract funds to
  redetaining noncompliant participants.

  Recommendation 1. We recommend that ICE Executive Associate Director for
  the Office of Enforcement and Removal Operations: Develop and implement
  performance metrics to evaluate Intensive Supervision Appearance Program
  effectiveness.

  Recommendation 2. We recommend that the Principal Deputy Assistant
  Secretary: Assess and report on the feasibility of using funds from the
  Alternatives to Detention (ATD) program to provide detention beds for
  noncompliant Intensive Supervision Appearance Program participants.




  3Alternatives to Detention (ATD) Program Guidance, Executive Associate Director for
  Enforcement and Removal Operations, August 10, 2012; De-escalation of Alternatives to
  Detention Full Service Participants, Associate Director, Custody Management,
  January 31, 2013.
  www.dhs.oig.gov                                  8                                      OIG-15-22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 19 of 182 Page ID
                                   #:1715

                          OFFICE OF INSPECTOR GENERAL
                           Department of Homeland Security
  Management Comments and OIG Analysis

  We evaluated ICE’s written response and have made changes to the report
  where we deemed appropriate. A summary of ICE’s written response to the
  report recommendations and our analysis of the response follows each
  recommendation. A copy of ICE’s response, in its entirety, is appendix C. ICE
  concurred with all report recommendations. We appreciate ICE’s comments
  and contributions.

  Management Response: ICE officials concurred with Recommendation 1. In
  its response ICE said the program has established metrics to evaluate
  effectiveness and programmatic success of the Alternatives to Detention
  program. However, ICE has found it difficult to develop a methodology that can
  measure appropriately the latent effects of Alternatives to Detention
  participation on aliens' future compliance with their reporting and court
  appearance requirements. ICE will continue to assess existing data and data
  collection methods with a view to identify more specifically the challenges that
  need resolution before such a methodology can be implemented. After the
  initial evaluation, ICE will work to develop one or more performance metrics to
  gauge such latent effects. ICE requests that this recommendation be
  considered resolved and open pending the results of this initial evaluation,
  which ICE estimates completing by July 1, 2015.

  OIG Analysis: We consider ICE’s proposed actions responsive to the intent of
  Recommendation 1, which is resolved and open. Rather than focusing solely on
  the latent effects of program participation, ICE officials may want to consider
  performance metrics that recognize milestones participants achieve while
  enrolled in the program. These milestones could include obtaining travel
  documents and planning for departure. This recommendation will remain open
  pending our receipt of ICE’s developed and implemented performance metrics
  to evauate ISAP effectiveness.

  Management Response: ICE officials concurred with Recommendation 2. ICE
  responded that it believes there is sufficient detention capacity to accommodate
  noncompliant ATD participants should the program’s increased monitoring
  and/or reporting requirements prove insufficient to correct noncompliant
  behavior. ICE will continue to exercise its prosecutorial discretion appropriately
  when deciding whom to detain, and align ATD resources appropriately with
  ICE’s enforcement priorities. Should future need for additional bed space funds
  arise, ICE will reprogram, as it has in the past, funds from other programs,
  including ATD. ICE requests that this recommendation be considered resolved
  and closed.

  OIG Analysis: We consider ICE’s actions partially responsive to the intent of
  Recommendation 2, which is resolved and open. ICE officials stated there is
  sufficient detention capacity to accommodate noncompliant ATD participants,
  www.dhs.oig.gov                         9                                       OIG-15-22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 20 of 182 Page ID
                                   #:1716

                          OFFICE OF INSPECTOR GENERAL
                           Department of Homeland Security
  but many field office directors said they need existing detention bed space for
  higher risk cases. ICE has the option of reprogramming funds, but this process
  is cumbersome. We will close this recommendation when ICE officials obtain a
  legal opinion on whether reserving a portion of existing ATD funding to redetain
  noncompliant participants is feasible. ICE may, as a matter of policy, continue
  to fund redetention of noncompliant participants through other means, or not
  fund redetention at all.




  www.dhs.oig.gov                       10                                      OIG-15-22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 21 of 182 Page ID
                                   #:1717

                              OFFICE OF INSPECTOR GENERAL
                               Department of Homeland Security

  Risk Classification Assessment is Ineffective to
  Determine Release Decisions
  ICE developed the RCA to assist its release and custody classification decisions.
  However, the tool is time consuming, resource intensive, and not effective in
  determining which aliens to release or under what conditions. In addition, RCA
  questions on special vulnerabilities conflict with ICE’s Performance Based
  National Detention Standards.

  Processing Time and Resources

  As shown in appendix D, ERO field officers ask each alien as many as 178 RCA
  questions during intake processing. This requirement adds 15 to 30 minutes to
  each alien interview. The RCA also requires at least two ERO levels of review. As a
  result, completing the RCA can add several hours to alien intake processing. To
  avoid holding aliens overnight at intake processing, ICE headquarters authorizes
  its field offices with high intake volume the option of postponing the RCA for up to
  5 days.4 However, postponing the RCA requires field officers to conduct two risk
  assessments, (1) an informal assessment at intake and (2) the formal RCA later.

  The RCA adds unnecessary processing time because it does not allow ERO
  officers the ability to triage an alien’s intake; officers must ask each alien every
  RCA question.5 For example, officers must ask aliens who are:

     a risk to public safety all questions related to terms of release;
     too ill to detain all questions related to terms of custody; and
     redetained because ERO has scheduled their removal all questions related
      to terms of custody and terms of release.

  Alien Release Decisions

  The RCA does not enhance the quality of ERO field office release decisions. For
  example, the system is not capable of making recommendations on complex
  cases and refers such cases to an ERO supervisor.6 As shown in appendix F, of
  the 228,095 RCA decisions made between July 30, 2012, and
  December 31, 2013, the RCA made no recommendation for 41,971, or 18.4
  percent of cases. When the system does make a recommendation, ERO officers
  routinely override the recommendation. Of the 228,095 RCA recommendations

  4 RCA guidance states that all aliens must have an RCA completed as early in the process as
  possible, unless they are subject to mandatory detention and will be removed within 5 days, in
  which case the RCA is not necessary.
  5 ERO officers do not ask male aliens whether they are pregnant or nursing.
  6 The system refers high risk aliens with serious medical issues to ERO supervisors. RCA also

  refers aliens with both minor criminal convictions and weak community ties to ERO
  supervisors.
  www.dhs.oig.gov                                 11                                           OIG-15-22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 22 of 182 Page ID
                                   #:1718

                             OFFICE OF INSPECTOR GENERAL
                              Department of Homeland Security
  between July 30, 2012, and December 31, 2013, ERO officers overrode 49,861,
  or 21.9 percent of the RCA recommendations.

  RCA recommendations are of limited value to ERO officers in determining
  which aliens to place on ISAP II. For example, the system generally
  recommends bond for higher risk releases and supervision without a bond for
  lower risk releases. In practice, ERO field offices are encouraged to ensure
  compliance among higher risk releases with a combination of a bond and
  ISAP II GPS monitoring. RCA recommendations also do not take into account
  ISAP II’s available funding for new participants or the program’s Full-Service
  and Technology-Only geographic locations.

  RCA Predictive Capabilities

  ICE did not design the RCA to improve its predictive capabilities over time. For
  example, ICE headquarters does not evaluate the rate at which:

     aliens kept in detention were later granted relief;
     aliens determined not to be vulnerable were later determined to require
      specialized care;
     ICE lowered bond amounts for aliens unable to pay bond;
     immigration judges offered bonds to aliens ICE had determined not to
      release; or
     aliens recommended for release who abscond.

  RCA Special Vulnerabilities Assessment

  RCA questions on special vulnerabilities conflict with ICE’s Performance Based
  National Detention Standards medical screening guidance.7 According to the
  Standards, all detainees must undergo an intake medical screening within 12
  hours of entry into a detention facility.8 Appendix G shows the Standards
  medical screening questionnaire and the RCA special vulnerability questions.
  The Standards require that a medical professional or trained detention officer
  conduct the screening and provide privacy to the detainee. In contrast, an ERO
  officer may not have the necessary medical training and cannot offer privacy
  when asking the RCA special vulnerabilities questions.




  7 ICE, Performance Based National Detention Standards 2011, as modified by February 2013
  errata, 4.3 Medical Care, page 288. http://www.ice.gov/doclib/detention-
  standards/2011/medical_care.pdf.
  8 Performance Based National Detention Standards 2011, pages 288"289.

  http://www.ice.gov/doclib/detention-standards/2011/medical_care.pdf.
  www.dhs.oig.gov                               12                                         OIG-15-22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 23 of 182 Page ID
                                   #:1719

                               OFFICE OF INSPECTOR GENERAL
                                Department of Homeland Security
  As shown in appendix G, most of the 31 RCA special vulnerabilities questions
  have a medical component.9 ICE can protect vulnerable populations better by
  ensuring medical staff or ERO officers trained in the Standards conduct the
  detainee intake medical screenings.

  Recommendation 3. We recommend that ICE Executive Associate Director for
  the Office of Enforcement and Removal Operations: Revise the Risk
  Classification Assessment tool to eliminate nonmaterial questions when
  statutory requirements, humanitarian considerations, or bed space limitations
  determine custody and release decisions.

  Recommendation 4. We recommend that ICE Executive Associate Director for
  the Office of Enforcement and Removal Operations: Establish and implement
  performance measures to evaluate and improve the accuracy, efficiency, and
  effectiveness of the Risk Classification Assessment.

  Recommendation 5. We recommend that ICE Executive Associate Director for
  the Office of Enforcement and Removal Operations: Revise the Risk
  Classification Assessment special vulnerabilities module to ensure that when
  ICE conducts the Risk Classification Assessment at a detention facility,
  medical staff or trained ERO officers ask detainees relevant medical questions
  in a setting that provides privacy.

  Management Response: ICE officials concurred with Recommendation 3. ICE
  responded it reviews RCA deployment success on an ongoing basis and has
  already made changes to the RCA to allow for more efficient processing. ICE
  continues to pursue enhancements and efficiencies. For example, in August
  2013, ICE streamlined the RCA by generating an automatic detain decision in
  expedited removal cases, allowing field offices to skip the submission/approval
  steps otherwise required. ICE said it initiated a formal process to review
  whether greater efficiencies could be achieved by eliminating nonmaterial
  questions, without lessening the RCA's usefulness. The process will require
  input from ERO field offices and relevant ICE headquarters programs, analysis
  of performance measures and other data, and an assessment of the costs and
  benefits of any possible changes. However, ICE officials disagree with the
  examples of nonmaterial questions cited in the our report, and cannot commit
  to making specific changes before ICE completes its assessment. ICE requests
  that this recommendation be considered resolved and open pending completion
  of its review of the RCA, which ICE estimates completing by July 31, 2015.


  9 The RCA special vulnerabilities questions include serious physical illness, serious mental
  illness, disability, age, pregnancy, and risk based on sexual orientation or gender identity, all of
  which the Standards’ medical screening covers. The RCA special vulnerabilities questions also
  include whether an alien is a victim of persecution or torture, sexual abuse or violent crime, or
  human trafficking. While these cases may require medical attention, the RCA does not instruct
  ERO officers to refer the case to medical staff.
  www.dhs.oig.gov                                  13                                              OIG-15-22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 24 of 182 Page ID
                                   #:1720

                          OFFICE OF INSPECTOR GENERAL
                           Department of Homeland Security
  OIG Analysis: We consider ICE’s proposed actions responsive to the intent of
  Recommendation 3, which is resolved and open.

  Management Response: ICE officials concurred with Recommendation 4. ICE
  responded that it will continue to use performance measures to improve RCA
  accuracy, efficiency, and effectiveness. Since initial deployment, ICE has
  measured RCA accuracy, efficiency, and effectiveness by using a variety of
  performance measures. These include field office completion rates,
  recommendation rates by type, decision rates by type, and system override
  rates.

  ICE also conducted rigorous analyses of RCA recommendations and field office
  decisions, cross referencing every crime category and flight risk factor. ICE
  used this data to assess the likely impact of a large number of possible
  changes. Based on this ongoing analysis, as well as input from field offices, ICE
  said it made significant RCA process changes in August 2013 and January
  2014, such as for scoring and decision logic. These changes have reduced
  override rates from 21.9 percent to 7.6 percent for all decisions from January
  to August 2014, and have resulted in RCA recommendations that are more
  closely aligned with ICE’s enforcement priorities. ICE notes the importance that
  some overrides are not only expected, but even desirable. Supervisors must
  maintain the ability to exercise discretion and the RCA requires written
  justifications in cases where recommendations are overridden.

  Further, the principal goals of the RCA are to promote consistency and
  transparency in detention-related decision making and to better align field
  office decisions with ICE policies and priorities. ICE said it disagrees with the
  hypothetical performance measures listed in our report, as the RCA was not
  intended to predict factors such as the likely future rulings of immigration
  judges or a detainee’s ability to pay bond. ICE deployed the most recent set of
  scoring changes in January 2014. Further review of performance measures and
  consideration of additional changes are ongoing. ICE requests that this
  recommendation be considered resolved and closed.

  OIG Analysis: We consider ICE’s proposed actions partially responsive to the
  intent of Recommendation 4, which is resolved and open. ICE should provide
  us documentation on the program analysis it described. Based on ICE’s
  description, the metrics developed focus on whether field officers are
  completing the RCA and whether the RCA’s recommendations match the
  decisions officers would already make. The RCA offers ICE an opportunity to
  use its limited resources more effectively. ICE officials may want to consider
  performance metrics to evaluate how the RCA can provide field officers better
  information or allow officers to work more efficiently.

  Management Response: ICE did not concur with Recommendation 5 in its
  original response. ICE officials responded that in some circumstances, ICE
  www.dhs.oig.gov                        14                                        OIG-15-22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 25 of 182 Page ID
                                   #:1721

                          OFFICE OF INSPECTOR GENERAL
                           Department of Homeland Security
  asks the RCA Special Vulnerability questions in field office facilities. ICE said
  that field office facilities are not governed by ICE detention standards. Based on
  ICE’s original response, we clarified Recommendation 5 to apply only when ICE
  conducts the Risk Classification Assessment at a detention facility. We
  provided ICE with an opportunity to modify its original response. ICE modified
  its response and now concurs with Recommendation 5. ICE will ensure that
  controls are in place to ensure that RCA Special Vulnerability assessments
  performed at detention facilities are conducted in a setting that provides
  privacy to the alien being assessed, and in accordance with applicable
  detention standards. ICE said modifications to the RCA would not be necessary
  to implement this recommendation.


  OIG Analysis: We consider ICE’s proposed actions responsive to the intent of
  Recommendation 5, which is resolved and open. ICE should provide us
  documentation on the controls it implements to ensure that RCA Special
  Vulnerability assessments performed at detention facilities are conducted in
  accordance with applicable detention standards.




  www.dhs.oig.gov                        15                                      OIG-15-22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 26 of 182 Page ID
                                   #:1722

                        OFFICE OF INSPECTOR GENERAL
                         Department of Homeland Security

  Appendix A
  Transmittal to Action Official




  www.dhs.oig.gov                     16                                   OIG-15-22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 27 of 182 Page ID
                                   #:1723

                        OFFICE OF INSPECTOR GENERAL
                         Department of Homeland Security




  www.dhs.oig.gov                     17                                   OIG-15-22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 28 of 182 Page ID
                                   #:1724

                          OFFICE OF INSPECTOR GENERAL
                           Department of Homeland Security

  Appendix B
  Scope and Methodology
  The Department of Homeland Security (DHS) Office of Inspector General (OIG)
  was established by the Homeland Security Act of 2002 (Public Law 107-296) by
  amendment to the Inspector General Act of 1978. This is one of a series of
  audit, inspection, and special reports prepared as part of our oversight
  responsibilities to promote economy, efficiency, and effectiveness within the
  Department.

  We reviewed ICE’s alternatives to detention. Our objectives were to determine
  whether:

     (1) the rate at which individuals in the ISAP II program have committed
         criminal acts or absconded has been reduced since 2009;
     (2) ICE can improve the effectiveness of its alternatives to detention
         program, either by revising or expanding its ISAP II contract, or through
         other cost-effective means; and
     (3) ICE’s release risk assessment tool is effective.

  We conducted field work for this report from April 2013 to April 2014. We
  conducted more than 100 interviews with ICE officials, ICE contractors,
  nongovernmental organizations, and officials from the Department of Justice
  Executive Office for Immigration Review, and the Probation and Pretrial Service
  Office, Administrative Office of the United States Courts. These included in-
  person and telephone interviews with ERO field office directors, deputies, and
  assistants from 18 of the 24 ERO field offices. We interviewed ERO
  headquarters staff, including detailed field officials to headquarters. We also
  interviewed ICE officials from the Law Enforcement and Statistical Analysis
  Unit. We conducted eight field site visits to interview ERO supervisory and
  nonsupervisory officers. We obtained direct access to the ENFORCE database
  and conducted an independent review of alien records in the ISAP II program,
  and aliens for whom ERO had conducted risk classification assessments.

  We conducted this review under the authority of the Inspector General Act of
  1978, as amended, and according to the Quality Standards for Inspections and
  Evaluation issued by the Council of the Inspectors General on Integrity and
  Efficiency.




  www.dhs.oig.gov                        18                                       OIG-15-22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 29 of 182 Page ID
                                   #:1725

                        OFFICE OF INSPECTOR GENERAL
                         Department of Homeland Security

  Appendix C
  ICE Comments to the Draft Report




  www.dhs.oig.gov                     19                                   OIG-15-22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 30 of 182 Page ID
                                   #:1726

                        OFFICE OF INSPECTOR GENERAL
                         Department of Homeland Security




  www.dhs.oig.gov                     20                                   OIG-15-22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 31 of 182 Page ID
                                   #:1727

                        OFFICE OF INSPECTOR GENERAL
                         Department of Homeland Security




  www.dhs.oig.gov                     21                                   OIG-15-22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 32 of 182 Page ID
                                   #:1728

                               OFFICE OF INSPECTOR GENERAL
                                Department of Homeland Security

  Appendix D
  Risk Classification Assessment Checklist


    ENFORCE Database                 Examples of Data Recorded                 Data
            Tab                                                               Fields
   Person Details                   Biographical Information                       26
                                    Tracking Information (photos,
                                     fingerprints, alien number, and
                                     social security number)
   Encounter Details               Apprehension Information                          45
                                   Physical Description
   Supporting Information          Relatives                                         13
                                   Attorney/Representative
   Summary                         Supervisory Approval                              11
   Special Vulnerabilities10       Physical and Mental Illness                       31
                                   Victim of Persecution/Abuse
   Mandatory Detention             Subject to Mandatory Detention                     5
                                    in INA
                                   Final Removal Order
   Risk to Public Safety           Most Severe Conviction                            20
                                   Disciplinary Infractions
   Risk of Flight                  Immigration Violation History                     27
                                   Community Ties
                            Total   Data Fields                                      178
  Source: ENFORCE.




   A complete list of Special Vulnerabilities questions is included in appendix G.
  10

  www.dhs.oig.gov                                22                                        OIG-15-22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 33 of 182 Page ID
                                   #:1729

                                             OFFICE OF INSPECTOR GENERAL
                                              Department of Homeland Security

  Appendix E
  ISAP II Termination Rates
  (Full-Service/Technology-Only)
        Contract Year
                                              2010                           2011                          2012
        [November to
         November]
   Full"Service (FS)               FS          TO        Total     FS         TO       Total     FS        TO         Total
   Technology"Only (TO)
   Total Served                   19,996       5,782     25,778   24,047     11,333    35,380   24,359     16,093     40,452
   Active in Program (at end of
   contract year)                 13,429       3,758     17,187   13,862      9,250    23,112   12,611     10,317     22,928
   Terminated from Program
   (at end of contract year)       6,567       2,024      8,591   10,185      2,083    12,268   11,748      5,776     17,524
                                                    Reasons for Termination
   Departure Verified (Final
   Order of Removal)                999         122       1,121    1,126       203      1,329     923        220       1,143
   Relief/Benefit Granted           601         100        701      603        168       771      401        433         834
   Departure Verified
   (Voluntary Departure)            526             22     548      963         61      1,024    1,087       133       1,220
   Departed the United States
   while in proceedings             142              1     143      121            5     126          95        9        104
       Total Favorable
         Outcomes                 2,268         245      2,513    2,813       437      3,250    2,506       795       3,301
   No Longer Required to
   Participate (As determined
   by ERO)                         2,534       1,110      3,644    5,429      1,033     6,462    7,488      3,904     11,392

   Arrested by ICE for Removal          83          65     148          99      63       162          97        95       192
   Pending Departure
   Verification                     183             31     214      147         31       178      160           92       252
   Arrested by Other Law
   Enforcement Agency               515             61     576      640         89       729      546        159         705
   Other (No longer required
   to report: medical or
   deceased)                        120             84     204      133         27       160      161           39       200
        Total Neutral
         Outcomes                 3,435       1,351      4,786    6,448      1,243     7,691    8,452      4,289     12,741
   Pre"Removal Order Program
   Absconder                        432             59     491      395         40       435      271           59       330
   Post"Removal Order
   Program Absconder                325         111        436      405        142       547      348        173         521
   Pre"Removal Order Program
   Violator                             61          45     106      107         56       163      156        205         361
   Post"Removal Order
   Program Violator                     46      213        259          17     165       182          15     255         270
    Total Unfavorable
        Outcomes           864     428 1,292      924   403 1,327    790                                    692       1,482
  Source: ISAP II annual reports for contract years 2010 through 2012.




  www.dhs.oig.gov                                                 23                                                           OIG-15-22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 34 of 182 Page ID
                                   #:1730

                                        OFFICE OF INSPECTOR GENERAL
                                         Department of Homeland Security

  ISAP II Termination Rates – Percentages
      Contract Year
                                   2010                   2011                    2012
      [November to
       November]
   Full"Service (FS)                Total                  Total                   Total
   Technology"Only (TO)
   Total Served                    25,778                 35,380                  40,452
   Active in Program (at
   end of contract year)           17,187                 23,112                  22,928
   Terminated from
   Program (at end of
   contract year)                   8,591                 12,268                  17,524
                                  Reasons for Termination
   Full"Service (FS)
   Technology"Only (TO)         Total       Percent    Total       Percent     Total       Percent
   Departure Verified (Final
   Order of Removal)           1,121        13.05%    1,329        10.83%      1,143        6.52%
   Relief/Benefit Granted        701         8.16%      771         6.28%       834         4.76%
   Departure Verified
   (Voluntary Departure)         548         6.38%    1,024         8.35%      1,220        6.96%
   Departed the United
   States while in
   proceedings                   143         1.66%      126         1.03%       104         0.59%
     Total Favorable
       Outcomes                2,513    29.25%        3,250    26.49%         3,301    18.83%
   No Longer Required to
   Participate (As
   determined by ERO)           3,644       42.42%     6,462       52.67%     11,392       65.01%
   Arrested by ICE for
   Removal                       148         1.72%      162         1.32%       192         1.10%
   Pending Departure
   Verification                  214         2.49%      178         1.45%       252         1.44%
   Arrested by Other Law
   Enforcement Agency            576         6.70%      729         5.94%       705         4.02%
   Other (No longer
   required to report:
   medical or deceased)          204         2.37%      160         1.30%       200         1.14%
       Total Neutral
        Outcomes               4,786    55.70%        7,691    62.68%        12,741    72.71%
   Pre"Removal Order
   Program Absconder             491         5.72%      435         3.55%       330         1.88%
   Post"Removal Order
   Program Absconder             436         5.08%      547         4.46%       521         2.97%
   Pre"Removal Order
   Program Violator              106         1.23%      163         1.33%       361         2.06%
   Post"Removal Order
   Program Violator              259         3.01%      182         1.48%       270         1.54%
   Total Unfavorable
       Outcomes        1,292 15.04%     1,327 10.82%     1,482  8.45%
  Source: ISAP II annual reports for contract year 2010 through 2012.




  www.dhs.oig.gov                                                   24                               OIG-15-22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 35 of 182 Page ID
                                   #:1731

                                     OFFICE OF INSPECTOR GENERAL
                                      Department of Homeland Security

  Appendix F
  Risk Classification Assessment Overrides
                                                                       Final Decisions
                                                Detain in
                                                   the             Detain,        Release on
   RCA No Recommendation
                                               Custody of        Eligible for     Community           Total
                                                  this              Bond          Supervision
                                                 Service
       Detain in the Custody of this
                                                     117,291               226                2,157   119,674
       Service
       Detain, Eligible for Bond                      42,957            17,933                4,002    64,892
       Release on Community Supervision                  252               267                1,039     1,558
       Officer to Determine - Detain or
                                                      17,573            12,010           12,388        41,971
       Release on Community Supervision
                     Totals                         178,073            30,436            19,586       228,095
        228,095 Total Decisions and 41,971 with No Recommendation = 18.4 % with No RCA Recommendation11


                                                                       Final Decisions
                                                Detain in
                                                   the             Detain,        Release on
             RCA Overrides
                                               Custody of        Eligible for     Community           Total
                                                  this              Bond          Supervision
                                                 Service
       Detain in the Custody of this
                                                     117,291               226                2,157   119,674
       Service
       Detain, Eligible for Bond                      42,957            17,933                4,002    64,892
       Release on Community Supervision                  252               267                1,039     1,558
       Officer to Determine - Detain or
                                                      17,573           12,010            12,388        41,971
       Release on Community Supervision
                     Totals                         178,073            30,436            19,586       228,095
        228,095 Total Decisions and 49,861 with ERO Overrides = 21.9 % with ERO Overrides12


  Source: ICE RCA Cumulative Report, December 2013.




  11Between January 2014 and August 2014, the no recommendation rate was 15.7 percent.
  12Between January 2014 and August 2014, the override rate was 7.6 percent. ICE officials said
  they reduced the override rate by adjusting the RCA’s scoring and decision logic.
  www.dhs.oig.gov                                25                                          OIG-15-22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 36 of 182 Page ID
                                   #:1732

                        OFFICE OF INSPECTOR GENERAL
                         Department of Homeland Security

  Appendix G
  Medical Screening and Special Vulnerabilities
  Checklists




  www.dhs.oig.gov                     26                                   OIG-15-22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 37 of 182 Page ID
                                   #:1733

                        OFFICE OF INSPECTOR GENERAL
                         Department of Homeland Security




  www.dhs.oig.gov                     27                                   OIG-15-22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 38 of 182 Page ID
                                   #:1734

                        OFFICE OF INSPECTOR GENERAL
                         Department of Homeland Security




  www.dhs.oig.gov                     28                                   OIG-15-22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 39 of 182 Page ID
                                   #:1735

                                     OFFICE OF INSPECTOR GENERAL
                                      Department of Homeland Security
  RCA: Special Vulnerabilities
                                               ENFORCE TABS
                                                 Data Fields
  Does a Special Vulnerability exist? Inquire, observe, and review all documentation. If based on your
  assessment, the vulnerability exists, select the appropriate boxes below.

                                         Serious Physical Illness (Yes/No)
  Assess whether the individual has been diagnosed or claims to have a serious physical illness such as:
  diabetes, seizures, HIV AIDS, heart problems, cancer, epilepsy, or other serious illness.
  Ask:                     Has the individual been hospitalized in the past six months?
                           Is the individual taking prescription medication?
                           Does the individual require daily medical care?
                           Is the individual terminally ill?
  Review sources of information including: medical records or prescription medications, information on I-794
  or I-795 or other medical intake screening documents.
                                        Serious Mental Illness (Yes/No)
  Assess through questioning, observation and documentation whether the individual has or claims to have a
  serious mental illness.
  Ask:                   Has the individual been hospitalized or treated for mental illness?
                         Is the individual taking medication for mental illness?
  Observe:               Did the individual appear to be disoriented?
                         Does the individual appear to be aware of his/her surroundings?
                         Is the individual unable to focus on instructions?
                         Is the individual hearing voices?
                         Is the individual expressing irrational or violent thoughts towards themselves or
                          others?
                                                Disabled (Yes/No)
  Assess whether the individual has a serious physical or mental disability.
  Ask:                    Does the individual require assistance with the activities of daily living, such as
                           bathing, eating, toileting, and dressing?
  Observe:                Does the individual use a wheelchair, cane, crutches, walker or have a prosthesis?
                          Is the individual blind, deaf, mute, an amputee, or have other disabilities?
                                                 Elderly (Yes/No)
  Assess whether the individual has physical indicators of infirmity or fragility caused by old age. Although
  elderly status is often defined as being 65 years or older, the key issue is whether the individual is infirm
  due to old age (some under 65 may meet that definition and some 65 or older may not).
                                                Pregnant (Yes/No)
  Ask female individuals if they are currently pregnant or have reason to believe they are pregnant.
                                                 Nursing (Yes/No)
  Ask female individuals if they are currently nursing an infant/toddler.
  Source: ENFORCE.




  www.dhs.oig.gov                                            29                                                   OIG-15-22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 40 of 182 Page ID
                                   #:1736

                                     OFFICE OF INSPECTOR GENERAL
                                      Department of Homeland Security
  RCA: Special Vulnerabilities
                                              ENFORCE TABS
                                                Data Fields
  Does a Special Vulnerability exist? Inquire, observe, and review all documentation. If based on your
  assessment, the vulnerability exists, select the appropriate boxes below.

                                   Primary Caretaking Responsibility (Yes/No)
  Ask the individual if he/she is the primary person responsible for the care of a child, elderly person or an
  individual who otherwise is unable to care for him or herself. If the response is positive, inquire about the
  circumstances regarding that dependent, such as: relationship, age, nature of infirmity, and who is currently
  caring for that dependent.
                          Risk Based on Sexual Orientation/Gender Identity (Yes/No)
  Ask the individual if he/she fears any harm in detention based on his/her sexual orientation or gender
  identity.
                                    Victim of Persecution/Torture (Yes/No)
  In making your assessment, consider country of origin, documentation of claim, and evidence of trauma.
  Note: If the individual answers positively, provide the detainee with the number for UNHCR: 1-888-272-
  1913.
  Ask:                          Were you persecuted in your home country, or have you been tortured?
  Note:                        If the individual answers positively, provide the detainee with the number for
                                UNHCR: 1-888-272-1913.
                                  Victim of Sexual Abuse or Violent Crime (Yes/No)
  Review any evidence substantiating the claim. Note: If the individual answers positively, provide the detainee
  with number for the federally funded National Domestic Violence Hotline: 1-800-799-7233 which can also
  assess eligibility for U visas.
  Ask:                             Have you been the victim of sexual abuse or violent crime?
  Note:                        If the individual answers positively, provide the detainee with number for the
                                federally funded National Domestic Violence Hotline: 1-800-799-7233 which
                                can also assess eligibility for U visas
                                     Victim of Human Trafficking (Yes/No)
  Verbatim what is in the Ask: and Note: fields
  Ask:                         Since entering the United States, has someone intimidated, deceived, obligated
                                or forced you into prostitution or labor against your will?
  Note:                        If the individual answers positively, contact the local ICE HSI duty agent and
                                provide biographic and location details to the ICE HSI duty officer for further
                                investigation.
                                                  Other (Yes/No)
  If you believe individual would be vulnerable in detention for a reason not listed here, check this box and
  provide further details below.
  Source: ENFORCE.




  www.dhs.oig.gov                                           30                                                     OIG-15-22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 41 of 182 Page ID
                                   #:1737

                        OFFICE OF INSPECTOR GENERAL
                         Department of Homeland Security

  Appendix H
  Major Contributors to This Report
  Marcia Moxey Hodges, Chief Inspector
  Lorraine Eide, Lead Inspector
  Jennifer Kim, Inspector
  Morgan Ferguson, Inspector




  www.dhs.oig.gov                        31                                OIG-15-22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 42 of 182 Page ID
                                   #:1738

                         OFFICE OF INSPECTOR GENERAL
                          Department of Homeland Security

  Appendix I

  Report Distribution

  Department of Homeland Security

  Secretary
  Deputy Secretary
  Chief of Staff
  Deputy Chief of Staff
  General Counsel
  Executive Secretary
  Director, GAO/OIG Liaison Office
  Assistant Secretary for Office of Policy
  Assistant Secretary for Office of Public Affairs
  Assistant Secretary for Office of Legislative Affairs
  Director, U.S. Immigration and Customs Enforcement
  Chief Privacy Officer
  ICE Audit Liaison

  U.S. Department of Justice

  GAO/OIG Liaison

  Office of Management and Budget

  Chief, Homeland Security Branch
  DHS OIG Budget Examiner

  Congress

  Congressional Oversight and Appropriations Committees




  www.dhs.oig.gov                       32                                 OIG-15-22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 43 of 182 Page ID
                                   #:1739




                    ADDITIONAL INFORMATION AND COPIES

  To view this and any of our other reports, please visit our website at:
  www.oig.dhs.gov.

  For further information or questions, please contact Office of Inspector General
  Public Affairs at: DHS-OIG.OfficePublicAffairs@oig.dhs.gov. Follow us on
  Twitter at: @dhsoig.




                                   OIG HOTLINE

  To report fraud, waste, or abuse, visit our website at www.oig.dhs.gov and click
  on the red "Hotline" tab. If you cannot access our website, call our hotline at
  (800) 323-8603, fax our hotline at (202) 254-4297, or write to us at:

                                 Department of Homeland Security
                                 Office of Inspector General, Mail Stop 0305
                                 Attention: Hotline
                                 245 Murray Drive, SW
                                 Washington, DC 20528-0305
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 44 of 182 Page ID
                                   #:1740




                    (.+,%,-"%
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 45 of 182 Page ID
                                   #:1741
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 46 of 182 Page ID
                                   #:1742
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 47 of 182 Page ID
                                   #:1743
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 48 of 182 Page ID
                                   #:1744
737436464Case     5:19-cv-01546-JGB-SHK              Document 113-1 Filed 04/09/20 Page 49 of 182 Page ID
                         MGI$vipiewih$mxw$qswx$gsqtvilirwmzi$mqqmkvexmsr$hixirxmsr$hexe$}ix2$Mx+w$epevqmrk2$$Rexmsrep$Mqqmkverx$Nywxmgi$Girxiv
                                                                   #:1745




lxxtw>33mqqmkverxnywxmgi2svk3wxejj3fpsk3mgi1vipiewih1mxw1qswx1gsqtvilirwmzi1mqqmkvexmsr1hixirxmsr1hexe1}ix                                        939
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 50 of 182 Page ID
                                   #:1746




                    (.+,%,-"&
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 51 of 182 Page ID
                                   #:1747
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 52 of 182 Page ID
                                   #:1748
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 53 of 182 Page ID
                                   #:1749
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 54 of 182 Page ID
                                   #:1750
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 55 of 182 Page ID
                                   #:1751
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 56 of 182 Page ID
                                   #:1752
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 57 of 182 Page ID
                                   #:1753
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 58 of 182 Page ID
                                   #:1754
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 59 of 182 Page ID
                                   #:1755
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 60 of 182 Page ID
                                   #:1756
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 61 of 182 Page ID
                                   #:1757




                    (.+,%,-"'
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 62 of 182 Page ID
                                   #:1758
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 63 of 182 Page ID
                                   #:1759
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 64 of 182 Page ID
                                   #:1760
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 65 of 182 Page ID
                                   #:1761




                    (.+,%,-"(
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 66 of 182 Page ID
                                   #:1762
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 67 of 182 Page ID
                                   #:1763




  Table of Contents
  Overview ......................................................................................................................................... 3
  ICE Custody and Case Management .............................................................................................. 4
     Initial Book-Ins Resulting from CBP Apprehensions Increased ................................................. 4
     Average Daily Population Resulting from CBP Apprehensions Increased ................................ 5
     Currently Detained Population Shifted due to CBP Apprehensions........................................... 6
     Average Length of Stay in ICE Custody Declined ...................................................................... 8
     Use of Family Residential Centers Decreased ........................................................................... 8
      ICE’s Non-Detained National Docket Continued to Grow ...................................................... 10
     Alternatives to Detention Expanded ......................................................................................... 11
  ERO Administrative Arrests ......................................................................................................... 11
     Administrative Arrests Declined but Focused on Criminals..................................................... 12
     ERO Continued to Pursue Criminal Arrests and Prosecutions ................................................ 15
  ICE Detainers ................................................................................................................................ 16
  ICE Removals ............................................................................................................................... 18
     Removals with CBP as the Arresting Agency Increased ........................................................... 19
     Removals of USBP-Identified Family Unit and Unaccompanied Alien Children Apprehensions
     Continued to Increase ............................................................................................................... 20
     Removals of Criminals Remained a Priority............................................................................. 21
  Conclusion .................................................................................................................................... 25
  Appendix ....................................................................................................................................... 26
     Appendix A: Methodology ......................................................................................................... 26
     Appendix B: Removals by Country of Citizenship .................................................................... 27




                                                                                                                                                    2
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 68 of 182 Page ID
                                   #:1764



  Overview
  This report summarizes U.S. Immigration and Customs Enforcement (ICE) Enforcement and
  Removal Operations (ERO) activities during Fiscal Year (FY) 2019 1 and highlights the impact
  of changing migration patterns on the agency’s operations.

  ICE shares responsibility for administering and enforcing the nation’s immigration laws with
  Department of Homeland Security (DHS) component agencies, including U.S. Customs and
  Border Protection (CBP) and U.S. Citizenship and Immigration Services. ICE ERO is
  responsible for the identification, arrest, and removal of aliens who present a danger to national
  security or a threat to public safety, or who otherwise undermine border control and the integrity
  of the U.S. immigration system. As a result, ICE ERO’s main areas of focus are interior
  enforcement operations, management of the agency's detained population nationwide, and
  removal of aliens who have received a final order.

  While ERO’s targeted immigration enforcement operations focus on the interior of the country,
  changes in migration flows at the Southwest Border directly impact nearly every area of the
  agency’s operations, including interior enforcement, detention capacity, transportation, removals,
  personnel, and overall expenditures. Despite some decrease in apprehensions toward the end of
  the fiscal year, CBP has continued to apprehend record numbers of migrants, particularly family
  units and Unaccompanied Alien Children (UAC), along the Southwest Border, and DHS and its
  component agencies continue to experience the ramifications of this unprecedented migration
  across operational areas.

  According to CBP data, during FY 2019, the number of individuals apprehended or found
  inadmissible nationwide totaled 1,148,024, an increase of 68 percent over the previous fiscal
  year. The vast majority of this activity occurred along the Southwest Border, where the U.S.
  Border Patrol (USBP) apprehended 851,508 aliens, an increase of 115 percent over the previous
  year, and a higher number than any of the previous ten fiscal years. Among those apprehended
  were 473,682 family unit members, representing the highest number for any year on record and
  342 percent higher than the previous year’s record of 107,212. Overall, family unit members and
  UAC accounted for 64.5 percent of all individuals apprehended by the USBP at the Southwest
  Border during FY 2019, demonstrating both the magnitude and the changing demographics that
  have fueled a border security and humanitarian crisis and have compromised ICE’s ability to
  conduct enforcement in the interior.

  This sustained increase in migration has stretched resources across the U.S. government,
  requiring ERO to redirect its enforcement personnel and detention capacity to support border
  enforcement efforts as well as a significantly increased detained population. This has negatively
  impacted the number of ERO’s interior arrests, as well as the percentage of removals stemming
  from such arrests, and has also changed the overall composition of ICE’s detained population.
  Because much of ERO’s limited detention capacity has been dedicated to housing aliens arrested
  by CBP, many of whom are subject to mandatory detention under U.S. immigration laws
  regardless of criminality, the increase in border apprehensions has resulted in a lower overall
  percentage of ICE detainees who have a criminal history (the vast majority of those arrested by

  1   FY 2019 indicates October 1, 2018 through September 30, 2019.

                                                                                                   3
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 69 of 182 Page ID
                                   #:1765



  ERO in the interior have criminal convictions or pending criminal charges, while those arrested
  by CBP at the border often do not have any known criminal history).

  In addition, the situation at the Southwest Border has also driven a significant increase in the
  number of non-detained cases 2 ERO manages nationwide, which surpassed 3.2 million cases in
  FY 2019, after steadily increasing from 2.6 million cases in FY 2018 and 2.4 million cases in FY
  2017. With 5,300 3 law enforcement officers across 24 field offices, ERO does not have sufficient
  resources to effectively manage the sustained increase in non-detained cases.

  This report presents ERO’s FY 2019 year-end statistics in the following areas: 1) ICE Custody
  and Case Management, 2) ERO Administrative Arrests, 3) ICE Detainers, and 4) ICE Removals.


  ICE Custody and Case Management
  ERO detains individuals to ensure their presence for immigration proceedings and to secure their
  departure from the United States once they become subject to an executable final order of
  removal. Detention is an important and necessary part of immigration enforcement, and in FY
  2019, 85 percent of those removed by ERO had spent time in ICE detention prior to their
  departure from the country. Because ERO’s limited detention beds account for only a small
  fraction of those who are amenable to removal, the agency’s detention resources are primarily
  focused on individuals who represent a threat to public safety, for whom detention is mandatory
  by law, or who may be a flight risk.

  In addition, ERO manages a non-detained docket of more than 3.2 million cases, which includes
  aliens in all stages of the immigration process across the country. During FY 2019, ICE’s
  detained and non-detained dockets both increased significantly, which was overwhelmingly due
  to the historic levels of CBP apprehensions at the Southwest Border.

  Initial Book-Ins Resulting from CBP Apprehensions Increased
  Typically, when an alien is apprehended by CBP, he or she is transferred to ICE custody pending
  removal proceedings. An initial book-in to an ICE detention facility is defined as the first time an
  alien enters ICE custody for a detention stay and does not include transfers between facilities. In
  FY 2019, ERO experienced an increase in overall book-ins resulting from CBP activity at the
  border. During this time period, 73 percent of all initial book-ins to ICE custody resulted from
  CBP apprehensions, while overall initial book-ins to ICE custody increased 29 percent compared
  to FY 2018 and 58 percent compared to FY 2017.




  2Non-detained cases consist of active removal cases for aliens not in ICE Custody.
  3ERO estimates that as of the end of FY 2019, there were approximately 5,300 Deportation Officers in its 24 field offices,
  excluding supervisory and headquarters personnel.

                                                                                                                               4
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 70 of 182 Page ID
                                   #:1766



               Figure 1: FY 2017 – FY 2019 Initial Book-Ins by Arresting Agency

                                                CBP      ICE
             600,000
                                                                        510,854
             500,000
                                                                        137,084
                                                  396,448                (27%)
             400,000
                                323,591
                                                  153,670
             300,000                               (39%)
                                139,553
                                 (43%)
             200,000                                                    373,770
                                                                         (73%)
                                                  242,778
             100,000            184,038            (61%)
                                 (57%)
                   0
                                FY2017             FY2018               FY2019



  Average Daily Population Resulting from CBP Apprehensions Increased
  ERO’s Average Daily Population (ADP) measures the number of individuals in ICE custody on
  an average day during the fiscal year. ERO’s ADP reached 50,165 in FY 2019, an increase of 19
  percent compared to FY 2018. Like ERO’s initial book-ins, the increase in overall ADP was
  driven by the increased CBP activity at the border, with CBP apprehensions accounting for 60
  percent of those in custody, and ERO administrative arrests in the interior accounting for only 40
  percent.


         Figure 2: FY 2018 – FY 2019 Average Daily Population by Arresting Agency

                           FY2018                                FY2019
                           ICE      CBP                         ICE      CBP



                                                                            ICE
                         CBP
                                                              CBP         20,115
                       19,219
                                        ICE                 30,050         (40%)
                        (46%)
                                      22,969                 (60%)
                                       (54%)




                                                                                                   5
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 71 of 182 Page ID
                                   #:1767



  Currently Detained Population Shifted due to CBP Apprehensions
  ERO provides a range of comprehensive services to ensure the welfare of all those in its custody,
  including medical, dental, and mental healthcare, access to legal and educational resources, and
  recreational opportunities. It utilizes a nationwide network of detention facilities, including five
  ICE-owned, contractor operated Service Processing Centers, eight privately owned and/or
  operated Contract Detention Facilities, 12 Intergovernmental Service Agreement (IGSA)
  facilities which are dedicated to detaining ICE detainees, and approximately 200 shared-use
  IGSAs. Through a robust inspections program, the agency ensures detention facilities utilized to
  detain ICE detainees do so in accordance with ICE national detention standards, which are
  typically much more rigorous than those that apply to other detained populations and conform to
  or exceed American Correctional Association guidance.

  ICE’s currently detained population represents a small fraction of the overall number of removal
  cases it manages nationwide, and the agency prioritizes its detention resources to focus on public
  safety and national security threats, flight risks, and those who are subject by law to mandatory
  detention. Since many recent border entrants are subject to mandatory detention under the
  Immigration and Nationality Act (INA), increased CBP apprehensions have caused a major shift
  in the composition of the detained population. At the end of FY 2019, 63 percent of the detained
  population was initially apprehended by CBP, an increase from 52 percent at the end of FY 2018
  and 40 percent at the end of FY 2017.

  This shift has forced ERO to balance its public safety mission in the interior with support for
  CBP operations at the Southwest Border, and ERO’s corresponding adjustment of resources has
  come at a significant cost to other operational areas. As the detained population has grown, ERO
  officers have had to be redeployed across the country to assist with detained docket
  management. These temporary deployments and reassignments have come at a significant cost to
  ERO’s interior enforcement and public safety efforts.




                                                                                                     6
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 72 of 182 Page ID
                                   #:1768



      Figure 3: End of FY 2019 ICE                        Figure 4: End of FY 2019
        National Docket Snapshot                             Currently Detained
                                                           Population Snapshot by
                                                              Arresting Agency
        Detained      Non-Detained
                                50,922
                                                                 ICE         CBP



                                                                                ICE
                                                                              18,881
                                                                               (37%)
                                                               CBP
                                                             32,041
          3,274,244
                                                              (63%)




         Figure 5: FY 2017- FY 2019 Currently Detained Population Snapshots by
                                   Arresting Agency


                                         CBP       ICE
           60,000
                                                               50,922
           50,000
                                               43,746
                                                               18,881
           40,000        37,931
                                                                (37%)
                                               21,195
           30,000                               (48%)
                         22,724
                          (60%)
           20,000
                                                               32,041
                                               22,551           (63%)
           10,000        15,207                 (52%)
                          (40%)
               0
                       End of FY2017      End of FY2018      End of FY2019




                                                                                       7
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 73 of 182 Page ID
                                   #:1769



  Average Length of Stay in ICE Custody Declined
  The average length of stay (ALOS) represents the average amount of time an alien was detained
  while in ICE custody. ICE’s ALOS has been trending downward since FY 2017, which is
  primarily due to changes in the composition of the detained population.

  In FY 2019, ICE’s ALOS for its detained population was 34.3 days, which decreased from 39.4
  days in FY 2018 and 43.7 days in FY 2017. The primary drivers for this decrease in ALOS were
  a greater percentage of CBP cases and a smaller percentage of criminal aliens as a result (CBP
  apprehensions typically have shorter stays in detention while criminal cases tend to have longer
  stays), more family unit cases (which are usually booked in and out of custody quickly due to the
  Flores Settlement Agreement (FSA) 4), and the need to prioritize extremely limited detention
  resources (including through the release of aliens not subject to mandatory detention, or who do
  not appear to pose a public safety threat or flight risk).


                   Figure 6: FY 2017 – FY 2019 Average Length of Stay in ICE Custody
                                                       ICE      CBP         Overall
                   60
                                                           53.9                           54.5
                              51
                   50
                                             43.7
                                     38.6                                   39.4
                   40
                                                                                                           34.3
                                                                   29.8
                   30                                                                             26.6

                   20

                   10

                    0
                                   FY 2017                        FY 2018                        FY 2019



  Use of Family Residential Centers Decreased
  While CBP apprehensions at the Southwest Border have increased overall in recent years, the
  composition of those apprehended has also changed. DHS and its component agencies have seen
  a significant increase in families and UAC, predominantly from El Salvador, Guatemala, and
  Honduras (collectively known as the Northern Triangle countries), either being apprehended
  along the Southwest Border or who are determined to be inadmissible upon presenting
  themselves at ports of entry. While for many years the majority of those apprehended along the
  4 Based upon a ruling by the U.S. Court of Appeals for the Ninth Circuit that the FSA applies to all alien minors detained in DHS
  custody, including accompanied minors, Flores v. Lynch, 828 F.3d 898, 905 (9th Cir. 2016), such alien minors must be released
  or transferred to a “licensed program” “as expeditiously as possible[,]” pursuant to paragraph 12 of the FSA. In the context of
  expedited removal and reinstatement of removal, the U.S. District Court for the Central District of California noted that “if 20
  days is as fast as Defendants, in good faith and in the exercise of due diligence, can possibly go in screening family members for
  reasonable or credible fear” that may fall within the standard. Flores v. Lynch, 212 F. Supp.3d 907, 914 (C.D. Cal. 2015).

                                                                                                                                  8
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 74 of 182 Page ID
                                   #:1770



  Southwest Border were adult males from Mexico, the composition of arrivals has changed
  dramatically. In FY 2019, USBP apprehensions of family units at the Southwest Border
  increased more than 340 percent compared to FY 2018.

  In FY 2019, 5 there were over 470,000 USBP apprehensions of members of family units and
  37,906 initial book-ins to ICE’s three Family Residential Centers 6, while ICE directly released
  approximately 200,000 family unit members from its custody7 as a result of the high volume of
  CBP apprehensions during this time period. Due to the humanitarian crisis caused by the record
  number of family unit members arriving at the border, CBP was also forced to conduct direct
  releases of thousands of members of this population who were never turned over to ICE and are
  not represented in ICE’s release data as a result.

  Pursuant to the FSA and subsequent court interpretations, pre-final order children accompanied
  by their parents generally cannot be held in immigration detention for more than 20 days. As a
  result, few migrant families spend time in detention and most of those that do are quickly
  released into the interior of the United States where they may wait years for their court cases to
  conclude. As a result, very few members of this population have been removed from the country,
  even after receiving a final order of removal from a Department of Justice Executive Office for
  Immigration Review immigration judge (Figure 15).


         Figure 7: FY 2017 – FY 2019 Initial Book-Ins to ICE Family Residential Centers
                  40,000                                                                   37,906

                  35,000                                        32,786

                  30,000
                                      26,900
                  25,000

                  20,000

                  15,000

                  10,000

                   5,000

                         -
                                     FY2017                     FY2018                    FY2019




  5 “Southwest Border Migration 2019,” https://www.cbp.gov/newsroom/stats/sw-border-migration/fy-2019.
  6 ICE Family Residential Centers include Berks County Family Shelter, Karnes County Residential Center, and South Texas
  Family Residential Center.
  7 ICE began manually tracking the number of family unit members released from its custody on December 21, 2018. Between

  December 2018 and September 30, 2019, ICE released approximately 200,000 family unit members across its four Field Offices
  covering the Southwest Border. Most of these aliens were apprehended by the USBP, subsequently transferred to ICE custody,
  and released into the interior of the country shortly thereafter.

                                                                                                                           9
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 75 of 182 Page ID
                                   #:1771



  ICE’s Non-Detained National Docket Continued to Grow
  ERO manages active removal cases via the ICE National Docket. The national docket includes
  all aliens in removal proceedings and encompasses both the smaller detained docket and the
  much larger non-detained docket. Cases on the non-detained docket include aliens who are both
  pre- and post-final order, and who have been released on parole, bond, an order of recognizance,
  an order of supervision, or who are from countries where ERO is in the process of obtaining the
  necessary travel documents for repatriation. 8

  In FY 2019, the number of aliens on ICE’s non-detained docket continued to increase, surpassing
  3.2 million cases for the first time, up from 2.6 million cases at the end of FY 2018 and 2.4
  million at the end of FY 2017. Like other increases in agency statistics this fiscal year, Southwest
  Border activity – including more than 470,000 USBP apprehensions of family units – accounted
  for nearly all of the growth on the non-detained docket.

  As the ICE National Docket has continued to grow over the last several years, the number of
  fugitive aliens 9 on the non-detained docket has continued to grow as well. At the end of FY
  2019, the number of fugitives stood at 595,430, an increase from 565,892 in FY 2018 and
  540,836 in FY 2017. The continued growth of the fugitive backlog is a direct result of the
  pressures placed on the immigration system by the crisis at the Southwest Border, as well as the
  fact that ICE’s Fugitive Operations resources have remained static for many years in the absence
  of additional appropriations.


                  Figure 8: Non-Detained National Docket Cases at End of Fiscal Year

                  3,500,000                                                                    3,274,244

                  3,000,000
                                                                   2,641,589
                  2,500,000
                                        2,404,323

                  2,000,000

                  1,500,000

                  1,000,000

                     500,000

                             0
                                       End of FY2017              End of FY2018              End of FY2019



  8 While most countries cooperate with ICE’s requests to issue travel documents to their citizens who have been ordered removed
  by an immigration judge, a small number of countries fail to honor such requests or take a longer time to do so, which adds to
  removal timelines and results in aliens from these countries spending more time on the non-detained docket (and for those who
  are on the detained docket, more time in detention).
  9 An ICE fugitive is defined as an alien who has failed to leave the United States based upon a final order of removal, deportation

  or exclusion, or who has failed to report to ICE after receiving notice to do so.

                                                                                                                                  10
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 76 of 182 Page ID
                                   #:1772



  Alternatives to Detention Expanded
  ICE’s Alternatives to Detention (ATD) program uses technology and case management to
  monitor aliens’ court appearances and compliance with release conditions while their removal
  proceedings are pending on the non-detained immigration court docket. ATD is not a substitute
  for detention, but instead complements immigration enforcement efforts by offering increased
  supervision for a small subset of eligible aliens who are not currently in ICE detention.

  ATD may serve as an appropriate additional layer of supervision for an alien who is released
  from detention pursuant to an Order of Recognizance, an Order of Supervision (for aliens
  already subject to final removal orders), a grant of parole, or a bond. Adults age 18 and over may
  be eligible for participation in ATD but must be thoroughly vetted by ERO officers, who review
  an alien’s criminal, immigration, and supervision history, family and/or community ties, status as
  a caregiver or provider, and humanitarian or medical considerations when making enrollment
  determinations in order to determine whether a candidate is likely to comply with the terms of
  the program.

  While ERO has expanded its use of ATD from approximately 23,000 participants in FY 2014 to
  96,000 as of the end of FY 2019, this expansion has come with a number of challenges,
  including high levels of absconders among recently enrolled family units. In FY 2019, the
  absconder rate 10 for family units was 26.9 percent, more than double the 12.3 percent absconder
  rate for non-family unit participants, demonstrating the growing challenges such enrollments
  create for immigration enforcement.

  Thus, while ATD can complement other immigration enforcement efforts when used
  appropriately on a vetted and monitored population of participants, the program was not
  designed to facilitate ERO’s mission of removing aliens with final orders. Additionally, ERO
  lacks sufficient resources to keep all current participants enrolled through the pendency of their
  proceedings, or to locate and arrest the significant number of participants who abscond, problems
  which will only be exacerbated by enrolling greater numbers of participants without the addition
  of enforcement resources. While ERO has continued to expand the use of ATD to monitor the
  non-detained population in FY 2019, the program will need to be further resourced in order to
  appropriately monitor participants, including through the addition of officers who can locate,
  arrest, and remove those who fail to adhere to conditions of enrollment. Finally, while additional
  resources would improve the efficacy of ATD at current levels of enrollment, ERO notes that the
  program is not a viable solution for addressing the magnitude of cases on the non-detained
  docket, which surpassed 3.2 million in FY 2019.


  ERO Administrative Arrests
  ERO primarily arrests aliens for civil violations of U.S. immigration law. In furtherance of this
  mission, it conducts enforcement actions based on intelligence-driven leads in communities


  10Absconder Rate = Count of Absconders/Count of Overall Terminations. ICE calculates the percentage of absconders by
  looking at the overall number of aliens who concluded the ATD program in a given time period (“overall terminations”), and the
  number of those terminations which occurred due to a participant absconding.

                                                                                                                             11
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 77 of 182 Page ID
                                   #:1773



  nationwide (at-large arrests) and works with jails to identify aliens who are amenable to removal
  and who have been arrested by state or local authorities for criminal activity (custodial arrests).

  In FY 2019, ERO’s overall administrative arrests decreased by 10 percent over the last fiscal
  year, while administrative arrests of convicted criminals decreased by 12 percent, and at-large
  arrests decreased by 12 percent. As with other enforcement activity in FY 2019, this was
  significantly impacted by the reallocation of resources in response to the crisis at the border.
  These resources included approximately 350 ERO officers who were reassigned in support of
  Southwest Border operations. Thus, while ERO continues to conduct enforcement in the interior
  of the United States, in light of its limited resources and the sheer volume of aliens attempting to
  enter the country, the agency has had to balance its support for border security with its interior
  public safety mission.

  Administrative Arrests Declined but Focused on Criminals
  While ERO administrative arrests, including arrests of criminals, have declined overall since FY
  2018, ICE remains committed to directing its enforcement resources to those aliens posing the
  greatest risk to the safety and security of the United States. As a result, the majority of aliens
  arrested by ERO are convicted criminals, followed by those with pending criminal charges at the
  time of arrest. In FY 2019, 86 percent of ERO’s administrative arrests consisted of aliens with
  criminal convictions or pending criminal charges. 11

  ERO continues to carry out its public safety mission with limited resources, and as a result, many
  of the criminal aliens it arrests have extensive criminal histories with multiple convictions or
  pending charges. Of the 123,128 ERO administrative arrests in FY 2019 with criminal
  convictions or pending criminal charges, the criminal history for this group represented 489,063
  total criminal convictions and pending charges as of the date of arrest, which equates to an
  average of four criminal arrests/convictions per alien, highlighting the recidivist nature of the
  aliens that ICE arrests.




  11 ICE defines immigration violators’ criminality in the following manner: Convicted Criminal: Immigration Violators with a
  criminal conviction entered into ICE systems of record at the time of the enforcement action; Pending Criminal Charges:
  Immigration Violators with pending criminal charges entered into ICE system of record at the time of the enforcement action;
  Other Immigration Violators: Immigration Violators without any known criminal convictions, or pending charges entered into ICE
  system of record at the time of the enforcement action.

                                                                                                                           12
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 78 of 182 Page ID
                                   #:1774



         Figure 9: FY 2017 – FY 2019 ERO Administrative Arrests by Criminality
             Convicted Criminal     Pending Criminal Charges   Other Immigration Violator

           200,000

                                                  158,581
           150,000         143,470                                      143,099
                                                   20,464
                            15,478                                       19,971
                            22,256                 32,977
                                                                         31,020
           100,000



            50,000         105,736                105,140
                                                                         92,108



                   -
                           FY2017                  FY2018               FY2019




       Figure 10: FY 2017 – FY 2019 At-Large Administrative Arrests by Criminality

             Convicted Criminal     Pending Criminal Charges   Other Immigration Violator

           50,000

                          40,066                  40,536
           40,000                                                       35,666
                           8,824                  10,987
           30,000                                                        10,245
                           4,776
                                                   6,425
                                                                         5,648
           20,000

                           26,466
                                                  23,124
           10,000                                                        19,773


               -
                          FY2017                  FY2018                FY2019




                                                                                            13
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 79 of 182 Page ID
                                   #:1775



  Table 1: FY 2017 – FY 2019 ERO Administrative Arrests of Other Immigration Violators 12

          ERO Administrative                           FY2017                       FY2018                       FY2019
             Arrest Type                        Arrests     Percentage       Arrests     Percentage       Arrests      Percentage
       Other Immigration Violators              15,478         100%          20,464         100%          19,971         100%
       Notice to Appear                           7,642         49%          11,570          57%           11,272         56%
       Fugitives                                  2,350         15%           2,791          14%            2,560         13%
       Reinstatement                              1,695         11%           1,846          9%             1,981         10%
       Other                                      3,791         24%           4,257          21%            4,158         21%



  Table 2: FY 2019 Criminal Charges and Convictions for ERO Administrative Arrests 13, 14

                                                                                    Criminal Criminal  Total
                       Criminal Charge Category
                                                                                    Charge Conviction Offenses
   Traffic Offenses - DUI                                                                25,417             49,106         74,523
   Traffic Offenses                                                                      28,519             39,717         68,236
   Dangerous Drugs                                                                       20,277             47,453         67,730
   Immigration                                                                           10,769             46,888         57,657
   Assault                                                                               19,648             26,156         45,804
   Obstructing Judiciary, Congress, Legislature, Etc.                                    10,442             10,287         20,729
   General Crimes                                                                         8,114              9,891         18,005
   Larceny                                                                                4,599             12,456         17,055
   Obstructing the Police                                                                 5,641              8,776         14,417
   Fraudulent Activities                                                                  4,145              7,875         12,020
   Burglary                                                                               2,565              7,757         10,322
   Weapon Offenses                                                                        3,281              6,997         10,278
   Public Peace                                                                           3,605              5,838          9,443
   Sex Offenses (Not Involving Assault or Commercialized Sex)                             1,992              4,658          6,650
   Invasion of Privacy                                                                    2,078              4,233          6,311
   Family Offenses                                                                        2,296              3,139          5,435
   Stolen Vehicle                                                                         1,568              3,686          5,254
   Sexual Assault                                                                         1,654              3,407          5,061
   Robbery                                                                                1,155              3,581          4,736
   Forgery                                                                                1,549              2,979          4,528
   Damage Property                                                                        1,653              2,245          3,898

  12 “Other” types of arrests of Other Immigration Violators include, but are not limited to, arrests for Expedited Removal, Visa
  Waiver Program Removal, Administrative Removal, and Voluntary Departure/Removal.
  13 The specific criminal charges and convictions represent the criminal history as entered in the ICE system of record based on

  the FBI’s National Crime Information Center (NCIC) offense codes. Each alien may have multiple criminal convictions or
  charges at the time of their administrative arrest, and Table 2 lists categories which accounted for at least 1,000 combined charges
  and convictions among those who were administratively arrested by ERO in FY 2019.
  14 Notes: “Traffic Offenses” include (besides Traffic Offenses – DUI which is listed separately) Hit and Run, Transport

  Dangerous Material, and Traffic Offense (describe offense). “Immigration” offenses include Illegal Entry, Illegal Reentry, False
  Claim to U.S. Citizenship, and Alien Smuggling. “Obstructing Judiciary, Congress, Legislature, Etc.,” refers to several related
  offenses including, but not limited to: Perjury; Contempt; Obstructing Justice; Misconduct; Parole and Probation Violations; and
  Failure to Appear. “General Crimes” include Conspiracy, Crimes Against Person, Licensing Violation, Money Laundering,
  Morals - Decency Crimes, Property Crimes, Public Order Crimes, Racketeer Influenced and Corrupt Organizations Act (RICO),
  and Structuring.

                                                                                                                                  14
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 80 of 182 Page ID
                                   #:1776



                                                               Criminal Criminal  Total
                 Criminal Charge Category
                                                               Charge Conviction Offenses
   Liquor                                                           1,991         1,799       3,790
   Stolen Property                                                  1,181         2,562       3,743
   Flight / Escape                                                  1,171         2,012       3,183
   Homicide                                                           374         1,549       1,923
   Kidnapping                                                         723         1,110       1,833
   Health / Safety                                                    481         1,012       1,493
   Commercialized Sexual Offenses                                     605           743       1,348
   Threat                                                             534           658       1,192


  ERO Continued to Pursue Criminal Arrests and Prosecutions
  ICE is committed to protecting the safety and security of the homeland and adhering to the
  President’s June 20, 2018 Executive Order 13841, Affording Congress the Opportunity to
  Address Family Separation, which directs the Executive Branch to continue to rigorously
  enforce immigration laws and to prosecute illegal border entrants. When compared to FY 2018,
  ERO notes a slight drop in overall criminal arrests, which aligns with the 10 percent decrease in
  administrative arrests as well as other decreases in enforcement activity during the year.
  However, enforcement efforts still resulted in a significant number of criminal arrests and
  prosecutions.

  In FY 2019, ERO enforcement activities resulted in 6,739 criminal arrests (10 percent drop from
  FY 2018), 6,802 Indictments/Bills of Information (a seven percent drop from FY 2018), and
  7,142 Convictions (a less than one percent drop from FY 2018). These efforts resulted in the
  prosecutions of offenses which include, but are not limited to: 8 U.S.C. § 1253, Penalties Related
  to Removal, U.S.C § 1325, Illegal Entry into the United States; 8 U.S.C § 1326, Illegal Re-Entry
  of Removed Alien; 18 U.S.C. § 1361, Destruction of Government Property, 18 U.S.C § 1546,
  Fraud and Misuse of Visas, Permits and Other Documents; 18 U.S.C § 111, Assaulting and/or
  Resisting an Officer; and 18 U.S.C § 922(g)(5), Felon in Possession of a Firearm.




                                                                                                  15
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 81 of 182 Page ID
                                   #:1777



                              Figure 11: FY 2017 – FY 2019 Prosecution Statistics

                                                FY2017         FY2018           FY2019
                   8,000                7,449                       7,326                       7,197 7,142
                                                6,739                       6,802
                   7,000
                                5,790
                   6,000

                   5,000
                                                            4,212
                   4,000                                                                3,445

                   3,000

                   2,000

                   1,000

                        0
                                  Criminal Arrest           Indictments/Bills of            Convictions
                                                                Information




  ICE Detainers
  A detainer is a request from ICE to local law enforcement agencies to notify DHS as early as
  practicable before a removable alien is released from local custody. Detainers request that local
  law enforcement agencies maintain custody of the alien for a period not to exceed 48 hours
  beyond the time the alien would otherwise be released, to allow DHS to assume custody for
  removal purposes in accordance with federal law. ICE also serves a warrant of removal or
  warrant of arrest at the time the detainer is lodged with the receiving law enforcement agency in
  accordance with existing legal requirements 15 and a formal ICE policy directive issued in 2017. 16

  Detainers reduce potential risks to ERO officers and the general public by allowing arrests to be
  made in secure custodial settings as opposed to at-large in communities, conserve scarce
  government resources, and allow ERO to assume custody of criminal aliens before they have an
  opportunity to reoffend. In FY 2019, ERO issued 165,487 detainers; the aliens who were the
  subjects of these detainers had criminal histories 17 including, but not limited to, the following
  crimes: more than 56,000 assaults, 14,500 sex crimes, 5,000 robberies, 2,500 homicides, and
  2,500 kidnappings.



  15 Federal law vests authority in immigration officers – rather than federal judges – to issue warrants for violations of civil
  immigration law provisions. See INA § 287, 8 U.S.C. § 1357. As a result, no judge in the United States has the authority to issue
  a warrant for a civil immigration violation.
  16 ICE Policy Directive No. 10074.2, Issuance of Detainers by ICE Immigration Officers (Mar. 24, 2017), available at:

  https://www.ice.gov/sites/default/files/documents/Document/2017/10074-2.pdf.
  17 “Criminal history” includes all criminal convictions and pending charges associated with the group of aliens who were the

  subjects of detainers in FY 2019. Criminal charges may be added or dropped at any point and convictions may be overturned, so
  this data is a snapshot in time but is representative of the serious criminal histories and corresponding public safety risk
  associated with this group of individuals.

                                                                                                                                16
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 82 of 182 Page ID
                                   #:1778



  Detainers are one of the most critical public safety tools ERO officers have at their disposal.
  However, in recent years, the agency has experienced an increase in the number of jurisdictions
  that do not cooperate with its enforcement efforts or who do not honor detainers. While ERO has
  limited visibility into whether a detainer has been honored unless an alien is subsequently
  rearrested, a number of aliens who have been released under these circumstances have gone on to
  commit additional crimes that could have been prevented if ERO had been able to assume
  custody in accordance with federal immigration laws. As a result, ICE uses its unique law
  enforcement authorities to help prevent such crimes from occurring, and continues to seek ways
  to maintain and strengthen its state and local partnerships nationwide in furtherance of its
  national security and public safety mission.

  ICE detainers issued in FY 2019 decreased slightly (by seven percent) from those issued in FY
  2018. Like other decreases in interior enforcement activity, this was impacted by the diversion of
  resources to the Southwest Border as well as limited detention space. However, ICE has also
  experienced an increase in the number of jurisdictions that do not cooperate with its enforcement
  efforts nationwide, and estimates that limited visibility into the actions of state and local law
  enforcement in non-cooperating jurisdictions has also impacted the number of detainers issued.


                        Figure 12: FY 2017 – FY 2019 ICE Detainers Issued
              200,000
                                                   177,147
                                                                        165,487

              150,000         142,356



              100,000




               50,000




                    0
                              FY2017               FY2018                FY2019




  One of the biggest impediments to ERO’s public safety efforts during FY 2019 was the lack of
  cooperation from an increasing number of jurisdictions nationwide. However, in keeping with its
  goal to build cooperative, respective relationships with law enforcement partners and guarantee
  public safety, ICE continued to collaborate with its law enforcement partners to help ensure – to
  the greatest extent possible – that removable aliens who may pose a safety threat are not released
  into the community. In furtherance of this mission, ERO has continued to operate its 287(g) Jail




                                                                                                 17
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 83 of 182 Page ID
                                   #:1779



  Enforcement Model (JEM) Program, 18 a valuable force multiplier which enhances community
  safety by allowing ICE to partner with state and local law enforcement agencies to identify and
  remove criminal aliens and immigration law violators before they are released. At end of FY
  2019, ICE had 77 signed and operational Memorandums of Agreement (MOAs) nationwide.

  Additionally, ICE launched the 287(g) Warrant Service Officer (WSO) Program in May 2019 to
  provide an opportunity for jurisdictions that seek to cooperate with enforcement efforts but who
  are precluded from honoring ICE detainers as a matter of local policy or state law. While WSO
  officers can serve and execute administrative warrants on designated aliens in their jails under
  the terms of the MOA, unlike the traditional 287(g) JEM Program, WSO officers do not
  interview individuals regarding alienage and removability, and do not process aliens who are in
  the United States in violation of immigration law. By the end of FY 2019, approximately 40
  jurisdictions had expressed interest, with 42 subsequently signing MOAs with ICE during the
  first month of FY 2020. ICE is currently pursuing additional agreements nationwide.


  ICE Removals
  An ICE removal is the compulsory and confirmed movement of an inadmissible or deportable
  alien out of the United States. 19 ICE removals include both aliens arrested by ERO in the interior
  of the country and aliens who were apprehended by CBP and turned over to ERO for removal
  efforts. While ICE’s overall removals increased slightly from FY 2018 to FY 2019, the portion
  of removals resulting from CBP apprehensions increased significantly during this time period.

  Detention remains a necessary tool for facilitating the repatriation of those who have received a
  final order of removal, and 85 percent of those removed by ICE in FY 2019 had spent time in
  ICE detention prior to repatriation to their home country. In FY 2019, there were 226,400
  removals with detention involved, a slight increase from 209,928 such removals in FY 2018,
  demonstrating the continued importance of detention for the removal process.




  18 Section 287(g) of the INA authorizes ICE to delegate the limited authority to state and local law enforcement officers to
  enforce federal immigration law under a signed memorandum of agreement.
  19 ICE removals include removals and returns where aliens were turned over to ICE for removal efforts. This includes aliens who

  have received a final order of removal, as well as those who have been processed for Expedited Removal (ER) or Voluntary
  Return (VR) that are turned over to ICE for detention. Aliens processed for ER and not detained by ERO or VRs after June 1st,
  2013 and not detained by ICE are primarily processed by the USBP. CBP should be contacted for those statistics.

                                                                                                                              18
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 84 of 182 Page ID
                                   #:1780



                           Figure 13: FY 2017 – FY 2019 ICE Removals

              300,000
                                                                      267,258
                                                  256,085
              250,000
                              226,119

              200,000


              150,000


              100,000


               50,000


                       -
                               FY2017             FY2018              FY2019



  Removals with CBP as the Arresting Agency Increased
  During FY 2019, a much greater percentage of ICE’s removals stemmed from an initial
  apprehension by CBP (68 percent) rather than an arrest by ICE (32 percent). In comparison,
  during FY 2018, removals stemming from a CBP apprehension accounted for 63 percent and
  removals stemming from an ICE arrest accounted for 37 percent. This is consistent with other
  shifts in ICE workload resulting from the crisis at the Southwest Border during FY 2019.


               Figure 14: FY 2017 – FY 2019 ICE Removals by Arresting Agency

                                           CBP        ICE
             300,000
                                                                      267,258
                                                  256,085
             250,000         226,119
                                                                       85,958
                                                  95,360                32%
             200,000          81,603               37%
                               36%
             150,000


             100,000                                                  181,300
                                                  160,725              68%
                              144,516
                                                   63%
                               64%
               50,000


                   -
                              FY2017              FY2018               FY2019




                                                                                                 19
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 85 of 182 Page ID
                                   #:1781



  Removals of USBP-Identified Family Unit and Unaccompanied Alien Children Apprehensions
  Continued to Increase
  Since the initial surge at the Southwest Border in FY 2014, there has been a continued increase in
  the arrival of both family units and UAC. In FY 2019, there were approximately 76,000 UAC and
  470,000 family unit members apprehended by USBP at the Southwest Border, a 52 percent increase
  for UAC and a 341 percent increase for family unit members from the previous fiscal year.

  While USBP routinely turns apprehended family unit members over to ERO for removal
  proceedings, judicial interpretations of the FSA and other adverse court rulings impose practical
  limitations on ICE’s ability to detain family units through the completion of removal
  proceedings, making removal of members of this population extremely challenging. At the peak
  of CBP’s apprehensions in May 2019, the USBP apprehended nearly 85,000 family units in a
  single month, 20 forcing both CBP and ICE to directly release members of this population into the
  United States.

  DHS is responsible for transferring apprehended UAC to the custody to the Department of
  Health and Human Services (HHS) within 72 hours, absent exceptional circumstances, and the
  agency’s primary role consists of transporting UAC from CBP to HHS custody. Like DHS, HHS
  is similarly limited in their ability to detain this population through the pendency of removal
  proceedings, so few UAC are ultimately removed.

  In FY 2019, ERO conducted a number of targeted enforcement efforts in the interior of the
  country, including Operation Border Resolve, in order to uphold the integrity of the U.S.
  immigration system by locating, arresting, and removing members of the family unit and UAC
  populations with final orders of removal. As a result, during the fiscal year ERO removed 5,702
  aliens identified as family unit members based on USBP apprehension data from the initial surge
  in FY 2014 through the end of FY 2019, as well as 6,351 UAC. 21 While this represents a 110
  percent increase in removals of family unit members and a 14 percent increase in removals of
  UAC from FY 2018 to FY 2019, it remains a small fraction of overall apprehensions for these
  populations.

  During FY 2017, FY 2018, and FY 2019 as a whole, the USBP apprehended 656,516 family unit
  members and 167,491 UAC, while in the same time period, ICE removed 10,739 family unit
  members and 15,520 UAC – a 1.6 percent and 9.2 percent removal rate, respectively. 22 These
  low removals of family unit members and UAC are a result of the significant challenges ICE
  faces when enforcing final orders issued for members of these populations. In addition to the
  sheer volume of arrivals and limited government resources, a growing immigration court case
  backlog, high numbers of absconders among family units, and judicial and legislative




  20 “Southwest Border Migration 2019,” https://www.cbp.gov/newsroom/stats/sw-border-migration/fy-2019.
  21 ICE notes that this analysis is based on cross-referencing data with another agency, and that these figures are accurate to the
  best of its knowledge based on currently available information.
  22 ICE removals of family unit members and UAC include all those identified as members of these populations by the USBP;

  some of the removals that occurred during the past three years may correspond to aliens who were apprehended prior to this time
  period.

                                                                                                                                 20
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 86 of 182 Page ID
                                   #:1782



  constraints 23 also contribute to extremely low numbers of removals and corresponding strain
  across the U.S. immigration system.


           Figure 15: FY 2017 – FY 2019 ICE Removals of USBP-Identified Family Unit
       Apprehensions (FMUA) and USBP-Identified Unaccompanied Children Apprehensions
                                            (UAC)
                                                          FMUA           UAC
                 7,000
                                                                                                   6,351
                 6,000                                                 5,571             5,702

                 5,000

                 4,000                     3,598

                 3,000                                       2,711
                                 2,326
                 2,000

                 1,000

                      -
                                     FY2017                      FY2018                      FY2019




  Removals of Criminals Remained a Priority
  ICE remains committed to directing its enforcement resources to those aliens posing the greatest
  risk to the safety and security of the United States. Despite shifts in the composition of the
  detained population, including an increase in removals of “other immigration violators” resulting
  from CBP apprehensions, ICE removals of aliens with criminal convictions and pending criminal
  charges continued to increase in FY 2019.

  Interior removals are those initially arrested by ICE who were subsequently removed by ERO. In
  FY 2019, the overwhelming majority (91 percent) had criminal convictions or pending criminal
  charges at the time of arrest, demonstrating ICE’s continued efforts to prioritize public safety in
  the interior despite resource constraints.




  23By creating barriers to the removal of minors and family unit members, the FSA and the Trafficking Victims Protection
  Reauthorization Act in its current form are exploited by transnational criminal organizations and human smugglers, and create
  legal loopholes that incentivize a high volume of illegal immigration among family units and UAC.

                                                                                                                                  21
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 87 of 182 Page ID
                                   #:1783



                  Figure 16: FY 2017 – FY 2019 ICE Removals by Criminality

               Convicted Criminal   Pending Criminal Charges   Other Immigration Violator
             300,000
                                                                       267,258
                                                  256,085
             250,000         226,119
                                                   88,027               93,459
             200,000
                              82,046
                                                   22,796               23,658
             150,000
                              16,374

             100,000
                                                   145,262              150,141
                             127,699
              50,000

                   -
                             FY2017                FY2018               FY2019


             Figure 17: FY 2017 – FY 2019 ICE Interior Removals by Criminality

               Convicted Criminal   Pending Criminal Charges   Other Immigration Violator

              100,000                              95,360
                                                    8,619               85,958
                              81,603
               80,000                              14,114                7,469
                               5,833
                               7,911                                     13,498

               60,000


               40,000
                              67,859               72,627
                                                                         64,991

               20,000


                   -
                              FY2017               FY2018               FY2019



  ICE removals of known or suspected gang members and known or suspected terrorists (KSTs)
  are instrumental to ICE’s national security and public safety mission. ICE identifies gang
  members and KSTs by checking an alien’s background in federal law enforcement databases,
  conducting interviews with aliens, and reviewing information received from its law enforcement
  partners, which is flagged accordingly in ERO’s system of record. In FY 2019, ICE removed
  5,497 known or suspected gang members, a slight decrease from FY 2018 that aligns with other
  decreases in interior enforcement. However, ICE’s KST removals increased from 42 to 58.




                                                                                              22
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 88 of 182 Page ID
                                   #:1784




           Figure 18: FY 2017 – FY                                Figure 19: FY 2017 – FY
            2019 ICE Removals of                                   2019 ICE Removals of
          Known or Suspected Gang                                   Known or Suspected
                  Members                                                Terrorists
  7,000                                                      70

                      5,872                                                               58
  6,000                         5,497                        60
             5,396

  5,000                                                      50       45
                                                                                42
  4,000                                                      40

  3,000                                                      30

  2,000                                                      20

  1,000                                                      10

     -                                                        -
            FY2017    FY2018    FY2019                             FY2017     FY2018    FY2019



  Examples of KSTs and suspected gang members removed by ERO in FY 2019 include the
  following:

         Ali Caby, aka “Alex Caby”, a 41-year-old Iranian national, was removed to Bulgaria on
          March 21, 2019. Caby ran the Bulgaria office of AW-Tronics, a Miami export company
          that shipped and exported various aircraft parts and equipment to Syrian Arab Airlines.
          Ali Caby supervised and encouraged subordinate employees of AW-Tronics in the willful
          exportation of the parts and equipment to SDN Syrian Air, whose activities have assisted
          the Syrian government’s violent crackdown on its people. Syrian Air is an OFAC-
          designated entity for transporting weapons and ammunition to Syria in conjunction with
          Hizballah, a terrorist organization, and the Iranian Revolutionary Guard Corps.

          On December 19, 2017, Caby was convicted in U.S. District Court for the Southern
          District of Florida of conspiracy to violate the International Emergency Economic
          Powers Act for illegally exporting aviation parts and equipment to Syria without
          obtaining a license or authorization, following an investigation by ICE Homeland
          Security Investigations (HSI), the Federal Bureau of Investigation (FBI), the Department
          of Commerce, the Defense Criminal Investigative Service, CBP, and the South Florida
          Joint Terrorism Task Force, and sentenced to 24 months in prison, followed by two years
          of supervised release. On Jan. 15, 2019, an immigration judge ordered Caby removed




                                                                                                 23
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 89 of 182 Page ID
                                   #:1785



           from the United States to Bulgaria, where Caby had legal permanent residency, or Iran as
           an alternative, and ERO subsequently removed him from the country. 24

          Carlos Alfredo Luna-Guebara, a 26-year-old national of El Salvador, was removed to
           El Salvador on May 15, 2019. Luna-Guebara was a wanted fugitive in his native country
           for aggravated homicide, conspiracy to commit homicide, and terrorist organization
           membership, and Salvadoran officials indicated to ERO that he is a documented active
           member of the 18th Street criminal gang.

           Luna-Guebara previously entered the United States on an unknown date and at an
           unknown location without admission or parole by an immigration officer, and was
           subsequently arrested on local charges in Pennsylvania. He was ordered removed by an
           immigration judge on April 8, 2019, and ERO subsequently removed him from the
           country and turned him over to Salvadoran officials without incident. 25

          Yassin Muhiddin Aref, a 38-year-old Iraqi national, was removed to Iraq on June 10,
           2019. In the summer of 2003, the FBI began investigating Aref after they received
           information indicating he had possible ties to terrorist organizations. His name and
           telephone number were found in three different suspected Ansar-al-Islam camps in Iraq,
           and telephone records for his telephone in Albany, New York, reflected 14 calls to the
           Syrian office of the Islamic Movement in Kurdistan. The FBI subsequently arrested him
           for conspiring to conceal the proceeds of the sale of a surface-to-air-missile he believed
           was unlawfully imported into the United States, knowing it would be sold to foreign
           terrorist group Jaish-E-Mohammed.

           On March 8, 2007, Aref was convicted in U.S. District Court for the Northern District of
           New York and sentenced to 180 months imprisonment on seven counts relating to
           material support of terrorism and weapons of mass destruction, including conspiracy to
           use, attempt to use, or conspire to use, a weapon of mass destruction against any person
           within the United States, in violation of 18 USC § 2339A; and conspiracy to provide
           material support and resources to a Foreign Terrorist Organization, in violation of 18
           USC § 2239B. He was ordered removed by an immigration judge on October 9, 2018,
           and ERO subsequently removed him from the country. 26

          Houcine Ghoul, a 45-year-old Tunisian national, was removed to Tunisia on June 19,
           2019. Ghoul previously entered the United States on a tourist visa in 2001, overstayed his
           visa, and subsequently obtained status as a legal permanent resident through a sham
           marriage to a U.S. citizen, who he later divorced.

           The investigation into Ghoul’s conduct began in April 2014 when Ghoul posted a photo
           online that explicitly displayed support for the Islamic State of Iraq and al-Sham (ISIS), a

  24 “ICE removes Iranian man convicted of violating the International Emergency Economic Powers Act,”
  https://www.ice.gov/news/releases/ice-removes-iranian-man-convicted-violating-international-emergency-economic-powers.
  25 “ICE removes Mara 18th Street Gang member to El Salvador,” https://www.ice.gov/news/releases/ice-removes-mara-18th-

  street-gang-member-el-salvador.
  26 “ICE removes Iraqi man convicted of terrorism related charges,” https://www.ice.gov/news/releases/ice-removes-iraqi-man-

  convicted-terrorism-related-charges.

                                                                                                                            24
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 90 of 182 Page ID
                                   #:1786



            designated foreign terrorist organization. This photo displayed an individual holding a
            sign with the Arabic phrase, “The victory of the Islamic State in Iraq and Syria,” and then
            below in English, “ISIS,” and “N. Carolina, USA,” the state where Ghoul was then
            residing. The photo later appeared in an online propaganda video posted by others to
            display worldwide support for ISIS, along with a self-description within the account,
            describing Ghoul as “Extremist, terrorist, tough, brain-washed, radical, I love explosions,
            booby trapping, beheading the enemy, and am among the supporters of establishing the
            religion with the sword.”

            In August 2018, Ghoul was sentenced to 24 months in prison, followed by deportation,
            for attempted unlawful procurement of naturalization and making false statements on his
            tax return, following an investigation conducted by ICE HSI, the FBI and the Internal
            Revenue Service. ERO lodged a detainer on Ghoul, and upon his release from Bureau of
            Prisons custody, removed him from the country. 27


  Conclusion
  As the agency primarily responsible for immigration enforcement efforts in the interior of the
  United States, ICE plays a critical role in the national security and public safety of this country
  by upholding America’s immigration laws as set by Congress. During FY 2019, ICE operations
  were significantly impacted by the surge at the Southwest Border, including extremely high
  numbers of aliens turned over from CBP to ERO for detention and removal, many of them
  subject to mandatory detention, and record numbers of family units and UAC – the vast majority
  of whom remain on ICE’s continually growing non-detained docket of more than 3.2 million
  cases. This high volume of migration, including unprecedented numbers of family unit and UAC
  arrivals, stretched both ERO resources and those of the entire U.S. government to the breaking
  point, and created a severe humanitarian crisis and border security crisis that continues to cripple
  the immigration system.

  In FY 2019, record migration at the Southwest Border took up limited ICE detention resources,
  drove increases in the agency’s ADP and decreases in its interior arrests (including arrests of
  criminals), and forced ICE to balance its critical public safety mission in the interior with its
  support for DHS efforts to secure the border. While CBP apprehensions decreased somewhat
  toward the end of FY 2019 from their peak during the months of May, June, and July, sustained
  high levels of migration over the course of several years have severely taxed ERO’s ability to
  execute key aspects of its mission. ICE projects that until fundamental changes are made to the
  immigration enforcement process – including legislation that addresses current legal loopholes
  that incentivize high levels of illegal migration – the crisis situation at the border will continue,
  and the hundreds of thousands of cases that began during FY 2019 will continue to impact the
  entire immigration system for many years to come.




  27“Tunisian national with terrorist ties removed from US,” https://www.ice.gov/news/releases/tunisian-national-terrorist-ties-
  removed-us.


                                                                                                                                   25
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 91 of 182 Page ID
                                   #:1787



  Appendix
  Appendix A: Methodology


  Data Source:
  Data used to report ICE statistics are obtained through the ICE Integrated Decision Support
  (IIDS) system data warehouse.


  Data Run Dates:
  FY2019: IIDS v.1.3.4 run date 10/06/2019; ENFORCE Integrated Database (EID) as of
  10/04/2019
  FY2018: IIDS v.1.34 run date 10/08/2018; ENFORCE Integrated Database (EID) as of
  10/06/2018
  FY2017: IIDS v.1.28 run date 10/09/2017; ENFORCE Integrated Database (EID) as of
  10/07/2017


  Removals
  ICE Removals include removals and returns initiated by ICE and those initiated by other
  agencies in which aliens were turned over to ERO for repatriation efforts. Returns include
  Voluntary Returns, Voluntary Departures, and Withdrawals Under Docket Control. Any
  voluntary return recorded on or after June 1, 2013 without an ICE intake case is not recorded as
  an ICE removal.
  Removals data are historical and remain static. In FY 2009, ERO began to “lock” removal
  statistics on October 5 at the end of each fiscal year and counted only aliens whose removal or
  return was already confirmed. Aliens removed or returned in that fiscal year but not confirmed
  until after October 5 were excluded from the locked data, and thus from ICE statistics. To ensure
  an accurate and complete representation of all removals and returns, ICE will count removals
  and returns confirmed after October 5 toward the next fiscal year. The number of removals in FY
  2017, excluding the “lag” from FY 2016, was 220,649. The number of removals in FY 2018,
  excluding the “lag” from FY 2017, was 252,405. The number of removals in FY 2019, excluding
  the “lag” from FY 2018, was 262,591.




                                                                                                 26
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 92 of 182 Page ID
                                   #:1788



  Appendix B: Removals by Country of Citizenship

               Table 3: FY 2018 – FY 2019 ICE Removals by Country of Citizenship 2829
                              Country of Citizenship                                FY 2018              FY 2019
                Total                                                                 256,085              267,258
                AFGHANISTAN                                                                30                   36
                ALBANIA                                                                    98                   80
                ALGERIA                                                                    17                   20
                ANDORRA                                                                     0                    0
                ANGOLA                                                                     32                   40
                ANGUILLA                                                                    0                    2
                ANTIGUA-BARBUDA                                                            24                   12
                ARGENTINA                                                                 121                  130
                ARMENIA                                                                    27                   48
                ARUBA                                                                       1                    1
                AUSTRALIA                                                                  39                   40
                AUSTRIA                                                                     7                    8
                AZERBAIJAN                                                                 14                   10
                BAHAMAS                                                                   101                  109
                BAHRAIN                                                                     1                    2
                BANGLADESH                                                                147                  159
                BARBADOS                                                                   17                   29
                BELARUS                                                                    10                   18
                BELGIUM                                                                    17                    7
                BELIZE                                                                     91                   90
                BENIN                                                                      10                    9
                BERMUDA                                                                     5                    2
                BHUTAN                                                                      1                    1
                BOLIVIA                                                                    81                   64
                BOSNIA-HERZEGOVINA                                                         47                   36
                BOTSWANA                                                                    1                    3
                BRAZIL                                                                  1,691                1,770
                BRITISH VIRGIN ISLANDS                                                      1                    4
                BRUNEI                                                                      0                    0
                BULGARIA                                                                   34                   21
                BURKINA FASO                                                               35                   20
                BURMA                                                                      40                   29
                BURUNDI                                                                    14                    5
                CAMBODIA                                                                  110                   80
                CAMEROON                                                                   72                   76

  28 Country of citizenship is reported as it appears in ICE’s system of record at the time the data is pulled but may be updated as
  additional information is discovered or verified.
  29 For FY 2019, the Swaziland country of citizenship has been changed to Eswatini and Macedonia has been changed to North

  Macedonia to reflect these countries’ name changes. Countries of citizenship for FY 2018 remain unchanged.

                                                                                                                                   27
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 93 of 182 Page ID
                                   #:1789



                  Country of Citizenship        FY 2018     FY 2019
          CANADA                                      342         318
          CAPE VERDE                                   68          50
          CAYMAN ISLANDS                                0           3
          CENTRAL AFRICAN REPUBLIC                      2           7
          CHAD                                         13           3
          CHILE                                       166         253
          CHINA, PEOPLES REPUBLIC OF                  726         637
          CHRISTMAS ISLAND                              0           0
          COLOMBIA                                  1,162       1,158
          COMOROS                                       0           0
          CONGO                                        18          15
          COSTA RICA                                  162         176
          CROATIA                                      12           9
          CUBA                                        463       1,179
          CYPRUS                                        3           1
          CZECH REPUBLIC                               47          56
          CZECHOSLOVAKIA                                4           2
          DEM REP OF THE CONGO                         79          81
          DENMARK                                       2           5
          DJIBOUTI                                      3           3
          DOMINICA                                     19          16
          DOMINICAN REPUBLIC                        1,769       2,186
          EAST TIMOR                                    0           0
          ECUADOR                                   1,264       2,253
          EGYPT                                        85          57
          EL SALVADOR                              15,445      18,981
          EQUATORIAL GUINEA                             5           5
          ERITREA                                      62          49
          ESTONIA                                      13           9
          ESWATINI                                      0           1
          ETHIOPIA                                     36          32
          FIJI                                         21          11
          FINLAND                                       3           3
          FRANCE                                       85          78
          FRENCH GUIANA                                 0           2
          FRENCH POLYNESIA                              0           2
          GABON                                         6           8
          GAMBIA                                      111         124
          GEORGIA                                      20          38
          GERMANY                                      72          77
          GHANA                                       243         203
          GREECE                                       22          32
          GRENADA                                       9          13
          GUADELOUPE                                    1           1

                                                                           28
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 94 of 182 Page ID
                                   #:1790



                  Country of Citizenship        FY 2018     FY 2019
          GUATEMALA                                50,390      54,919
          GUINEA                                      219         102
          GUINEA-BISSAU                                 5           4
          GUYANA                                      142         125
          HAITI                                       934         690
          HONDURAS                                 28,894      41,800
          HONG KONG                                    15           7
          HUNGARY                                      81          71
          ICELAND                                       2           0
          INDIA                                       611       1,616
          INDONESIA                                   110          77
          IRAN                                         22          21
          IRAQ                                         48          84
          IRELAND                                      47          33
          ISRAEL                                       93          89
          ITALY                                       125         140
          IVORY COAST                                  82          39
          JAMAICA                                     792         751
          JAPAN                                        28          21
          JORDAN                                       94         106
          KAZAKHSTAN                                   30          26
          KENYA                                       140         122
          KIRIBATI                                      0           0
          KOREA                                        32          59
          KOSOVO                                       14          15
          KUWAIT                                       11          21
          KYRGYZSTAN                                   15          19
          LAOS                                          8           5
          LATVIA                                       17          15
          LEBANON                                      51          48
          LESOTHO                                       1           0
          LIBERIA                                     113         108
          LIBYA                                         8           6
          LIECHTENSTEIN                                 0           0
          LITHUANIA                                    49          37
          LUXEMBOURG                                    0           0
          MACAU                                         1           2
          MACEDONIA                                    18           0
          MADAGASCAR                                    1           0
          MALAWI                                        3           1
          MALAYSIA                                     11           9
          MALDIVES                                      1           0
          MALI                                         63          52
          MALTA                                         0           1

                                                                           29
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 95 of 182 Page ID
                                   #:1791



                  Country of Citizenship        FY 2018     FY 2019
          MARSHALL ISLANDS                             35          32
          MARTINIQUE                                    0           0
          MAURITANIA                                   98          41
          MAURITIUS                                     0           1
          MEXICO                                  141,045     127,492
          MICRONESIA, FEDERATED STATES OF              99          91
          MOLDOVA                                      38          28
          MONACO                                        0           0
          MONGOLIA                                     28          19
          MONTENEGRO                                   18          23
          MONTSERRAT                                    1           1
          MOROCCO                                      58          33
          MOZAMBIQUE                                    0           3
          NAMIBIA                                       2           0
          NAURU                                         0           0
          NEPAL                                        45         162
          NETHERLANDS                                  40          40
          NETHERLANDS ANTILLES                          2           6
          NEW CALEDONIA                                 0           0
          NEW ZEALAND                                  24          22
          NICARAGUA                                   879       2,240
          NIGER                                         5          13
          NIGERIA                                     369         286
          NORTH KOREA                                   0           0
          NORTH MACEDONIA                               0          15
          NORWAY                                        7           9
          OMAN                                          0           0
          PAKISTAN                                    235         202
          PALAU                                         9          10
          PALESTINE                                     0           0
          PANAMA                                       59          55
          PAPUA NEW GUINEA                              1           2
          PARAGUAY                                      6           7
          PERU                                        581         571
          PHILIPPINES                                 217         176
          PITCAIRN ISLANDS                              0           0
          POLAND                                      123         135
          PORTUGAL                                     96         101
          QATAR                                         2           3
          REUNION                                       0           0
          ROMANIA                                     403         400
          RUSSIA                                      107         153
          RWANDA                                        2          12
          SAMOA                                        30          17

                                                                           30
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 96 of 182 Page ID
                                   #:1792



                  Country of Citizenship        FY 2018     FY 2019
          SAN MARINO                                   0           0
          SAO TOME AND PRINCIPE                        0           0
          SAUDI ARABIA                               135          79
          SENEGAL                                    125          55
          SERBIA                                      30          31
          SERBIA AND MONTENEGRO                        2           2
          SEYCHELLES                                   0           1
          SIERRA LEONE                                79          86
          SINGAPORE                                    6           3
          SLOVAKIA                                    35          22
          SLOVENIA                                     1           1
          SOLOMON ISLANDS                              0           0
          SOMALIA                                    229         151
          SOUTH AFRICA                                42          39
          SOUTH KOREA                                122         127
          SOUTH SUDAN                                 61          65
          SPAIN                                      209         259
          SRI LANKA                                   36         112
          ST. HELENA                                   0           0
          ST. KITTS-NEVIS                             15          11
          ST. LUCIA                                   28          22
          ST. PIERRE AND MIQUELON                      0           0
          ST. VINCENT-GRENADINES                      13          19
          STATELESS                                    0           0
          SUDAN                                       42          18
          SURINAME                                    19          12
          SWAZILAND                                    0           0
          SWEDEN                                      19          21
          SWITZERLAND                                  4           6
          SYRIA                                        7           9
          TAIWAN                                      27          51
          TAJIKISTAN                                   8           4
          TANZANIA                                    19          25
          THAILAND                                    55          46
          TOGO                                        24          16
          TONGA                                       21          10
          TRINIDAD AND TOBAGO                        104         106
          TUNISIA                                     16          20
          TURKEY                                      85         113
          TURKMENISTAN                                 2           4
          TURKS AND CAICOS ISLANDS                     4           3
          TUVALU                                       0           0
          UGANDA                                      13          22
          UKRAINE                                    105         125

                                                                           31
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 97 of 182 Page ID
                                   #:1793



                 Country of Citizenship         FY 2018     FY 2019
          UNITED ARAB EMIRATES                         2           3
          UNITED KINGDOM                             209         198
          UNKNOWN                                     42          46
          URUGUAY                                     47          51
          UZBEKISTAN                                  41          45
          VANUATU                                      0           0
          VENEZUELA                                  336         327
          VIETNAM                                    122          80
          YEMEN                                       24          46
          YUGOSLAVIA                                   5           3
          ZAMBIA                                      12           7
          ZIMBABWE                                    19          16




                                                                           32
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 98 of 182 Page ID
                                   #:1794




                    (.+,%,-")
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 99 of 182 Page ID
                                   #:1795




                    AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 100 of 182 Page ID
                                    #:1796




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 101 of 182 Page ID
                                    #:1797




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 102 of 182 Page ID
                                    #:1798




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 103 of 182 Page ID
                                    #:1799




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 104 of 182 Page ID
                                    #:1800




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 105 of 182 Page ID
                                    #:1801




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 106 of 182 Page ID
                                    #:1802




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 107 of 182 Page ID
                                    #:1803




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 108 of 182 Page ID
                                    #:1804




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 109 of 182 Page ID
                                    #:1805




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 110 of 182 Page ID
                                    #:1806




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 111 of 182 Page ID
                                    #:1807




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 112 of 182 Page ID
                                    #:1808




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 113 of 182 Page ID
                                    #:1809




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 114 of 182 Page ID
                                    #:1810




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 115 of 182 Page ID
                                    #:1811




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 116 of 182 Page ID
                                    #:1812




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 117 of 182 Page ID
                                    #:1813




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 118 of 182 Page ID
                                    #:1814




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 119 of 182 Page ID
                                    #:1815




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 120 of 182 Page ID
                                    #:1816




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 121 of 182 Page ID
                                    #:1817




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 122 of 182 Page ID
                                    #:1818




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 123 of 182 Page ID
                                    #:1819




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 124 of 182 Page ID
                                    #:1820




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 125 of 182 Page ID
                                    #:1821




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 126 of 182 Page ID
                                    #:1822




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 127 of 182 Page ID
                                    #:1823




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 128 of 182 Page ID
                                    #:1824




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 129 of 182 Page ID
                                    #:1825




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 130 of 182 Page ID
                                    #:1826




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 131 of 182 Page ID
                                    #:1827




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 132 of 182 Page ID
                                    #:1828




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 133 of 182 Page ID
                                    #:1829




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 134 of 182 Page ID
                                    #:1830




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 135 of 182 Page ID
                                    #:1831




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 136 of 182 Page ID
                                    #:1832




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 137 of 182 Page ID
                                    #:1833




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 138 of 182 Page ID
                                    #:1834




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 139 of 182 Page ID
                                    #:1835




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 140 of 182 Page ID
                                    #:1836




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 141 of 182 Page ID
                                    #:1837




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 142 of 182 Page ID
                                    #:1838




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 143 of 182 Page ID
                                    #:1839




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 144 of 182 Page ID
                                    #:1840




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 145 of 182 Page ID
                                    #:1841




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 146 of 182 Page ID
                                    #:1842




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 147 of 182 Page ID
                                    #:1843




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 148 of 182 Page ID
                                    #:1844




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 149 of 182 Page ID
                                    #:1845




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 150 of 182 Page ID
                                    #:1846




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 151 of 182 Page ID
                                    #:1847




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 152 of 182 Page ID
                                    #:1848




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 153 of 182 Page ID
                                    #:1849




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 154 of 182 Page ID
                                    #:1850




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 155 of 182 Page ID
                                    #:1851




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 156 of 182 Page ID
                                    #:1852




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 157 of 182 Page ID
                                    #:1853




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 158 of 182 Page ID
                                    #:1854




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 159 of 182 Page ID
                                    #:1855




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 160 of 182 Page ID
                                    #:1856




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 161 of 182 Page ID
                                    #:1857




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 162 of 182 Page ID
                                    #:1858




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 163 of 182 Page ID
                                    #:1859




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 164 of 182 Page ID
                                    #:1860




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 165 of 182 Page ID
                                    #:1861




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 166 of 182 Page ID
                                    #:1862




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 167 of 182 Page ID
                                    #:1863




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 168 of 182 Page ID
                                    #:1864




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 169 of 182 Page ID
                                    #:1865




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 170 of 182 Page ID
                                    #:1866




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 171 of 182 Page ID
                                    #:1867




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 172 of 182 Page ID
                                    #:1868




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 173 of 182 Page ID
                                    #:1869




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 174 of 182 Page ID
                                    #:1870




                     AILA Doc. No. 16051730. (Posted 6/7/16)
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 175 of 182 Page ID
                                    #:1871
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 176 of 182 Page ID
                                    #:1872
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 177 of 182 Page ID
                                    #:1873

                Metabolic disorders
                Heart disease
                Lung disease
                Neurological and neurologic and neurodevelopment
                conditions

   As part of your ongoing application of the CDC’s Interim Guidance on
   Management of Coronavirus Disease 2019 (COVID-19) in Correctional and
   Detention Facilities (available here), please identify all cases within your AOR
   that meet any of the criteria above and validate that list with assistance from
   IHSC or your Field Medical Coordinator to ensure the conditions listed are still
   present and do result in the detainee potentially having a higher risk for serious
   illness from COVID-19. After identifying a case as meeting any of the above
   criteria, you should review the case to determine whether continued detention
   remains appropriate in light of the COVID-19 pandemic.

   The presence of one of the factors listed above should be considered a
   significant discretionary factor weighing in favor of release. To be clear,
   however, it may not always be determinative. Field offices must remain
   cognizant of the requirements of mandatory detention. Section 236(c) of the
   Immigration and Nationality Act (INA) mandates the detention of certain
   categories of criminal and terrorist aliens during the pendency of removal
   proceedings. Such aliens may not be released in the exercise of discretion
   during the pendency of removal proceedings even if potentially higher-risk for
   serious illness from COVID-19. INA § 236(c); 8 C.F.R. § 236.1(c)(1)(i). Such
   aliens may only be released following a final order issued by an immigration
   judge, the Board of Immigration Appeals, or a federal court granting the alien
   relief, dismissing proceedings, or terminating proceedings. Similarly, pursuant
   to section 241(a)(2), certain criminal and terrorist aliens subject to a final order
   of removal may not be released during the 90-day removal period even if
   potentially higher-risk for serious illness from COVID-19. INA § 241(a)(2).
   For alien’s subject to discretionary detention under section 236(a), please
   remember that release is prohibited, even if the alien is potentially higher-risk
   for serious illness from COVID-19, if such release would pose a danger to
   property or persons. 8 C.F.R. § 236.1(c)(8).

   When reviewing cases of alien’s subject to discretionary detention under
   236(a), the following must be completed:
         Cases involving any arrests or convictions for any crimes that
         involve risk to the public regardless of the date of arrest or
         conviction must be reviewed and approved by a Deputy Field Office
         Director (DFOD) or higher before a determination is made to
         release.
                Examples of crimes that involve a risk to the public
                include any crime that: involves any form of
                violence, driving while intoxicated, threatening
                behaviors, terroristic threats, stalking, domestic
                violence, harm to a child, or any form of assault or
                battery.    This list is not intended to be
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 178 of 182 Page ID
                                    #:1874

               comprehensive. If there is any doubt whether a
               crime involves risk to the public, consult with your
               Office of the Principal Legal Advisor (OPLA) field
               location and your respective Deputy Assistant
               Director for Domestic Operations before a custody
               redetermination is completed.
         You may consider the age of an arrest or conviction as a mitigating or an
         aggravating factor, but the age of an arrest or a conviction does not
         automatically outweigh public safety concerns.

   With regard to arriving aliens and certain other aliens eligible for consideration
   of parole from custody, under current circumstances and absent significant
   adverse factors, the fact that an alien is potentially higher-risk for serious
   illness from COVID-19, may form the basis for a determination that “continued
   detention is not in the public interest,” justify release under 8 C.F.R. § 212.5(b)
   (5).

   For other aliens for whom there is discretion to release, field offices remain
   responsible for articulating individualized custody determinations, taking into
   consideration the totality of the circumstances presented in the case. The fact
   that an alien is potentially higher-risk for serious illness from COVID-19
   should be considered a factor weighing in favor of release. You may also
   consider alternatives to detention consistent with ICE ATD policies, if ATD is
   determined to sufficiently mitigate the risk of flight.

   Any releases attributed to reviews of COVID-19 susceptibility shall be
   documented in the ENFORCE Alien Removal Module (EARM) under Special
   Class - COVID-19 Chronic Care Release. As previously communicated, these
   individuals should be placed on ATD if possible.

   Please contact your local OPLA field location should you have any questions or
   concerns regarding your authority to release in any individual case.

   For any questions on this guidance, please contact your respective Deputy
   Assistant Director for Domestic Operations.

   Limitation on the Applicability of this Guidance. This message is intended
   to provide internal guidance to the operational components of U.S. Immigration
   and Customs Enforcement. It does not, is not intended to, shall not be
   construed to, and may not be relied upon to create any rights, substantive or
   procedural, enforceable at law by any person in any matter, civil or criminal.
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 179 of 182 Page ID
                                    #:1875
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 180 of 182 Page ID
                                    #:1876
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 181 of 182 Page ID
                                    #:1877
Case 5:19-cv-01546-JGB-SHK Document 113-1 Filed 04/09/20 Page 182 of 182 Page ID
                                    #:1878
